Exhbtt List

A jst Pollen Report
B- nd Dolkee Reports
C— £ yest neport

D- Neall pice per Seevidlthons af NARA
~ NERA TtSelf

- - " Sponser Stabe
C~ * Show Muse tes Ca Win MS, quetoel| — Friend to Mv We.

TH Sanuavy +rip texts —Tproct of trip)

T~ texts voviw door was Kesst locked)

\= photos +aler Oe dublin police of mv We
K- ‘tttidatio, Stdtleve

L- death cevti@icate Mv. Wee

ni pages eG Me: Gieoe Coe Fae cg

N~ Te et-S x \ourhal shone raters of medicetiorsS

oF patrerct =H iO to MA
O— patent A lO 5 ‘weport elt SU rb wey — obtained rors
Oa
p— Notavized leevS +o Polen Try Yo eh ruck of Warnin 2
Q- Aytele Stating hospice Complains } surt8 Os hays
RY Not 4@ssi Aad

S Ohic Sipe ; Our a: bike hato
“Ja Myr Wes Cong ' ypay el
U- “lets Proving "s worked With Mu Wey

V— Case Sal cup ys Arend tote
A— Not assiguid —

W— Diaglaw <phojos oF outside or house “yord
§ 3009 CRIMINALL

the defendant, unless the sources of information or other circumsta
indicate lack of trustworthiness.” In other words, matters observediay
police officers, when such evidence is not offered by the defendant
exciudible. The phrase, ‘excluding, however, in criminal cases matiew
observed by police officers and other law enforcement personnel :
prohibits the introduction of reports that recite an officer’s observa
of criminal activities or observations made as part of an inves
of criminal activities. This phrase does not prohibit the introducti
records of a routine, intra-police, or machine maintenance naturegilap
as intoxilyzer calibration logs. Such routine records are highly likely]
be reliable, and are precisely the type contemplated as ‘admiss
the public records exception to the rule against hearsay.”

. &

A law enforcement agency's investigative report is to be cord
«proof of the acts stated therein, and the fact that such rep
contain conclusions, or that some of the statements may:
___ hearsay, does not make any part of the report incompetent evid

Observation: A computer print-out is inadmissible under!
the hearsay rule to establish the element of theft in a the
related offense. The court of appeals in Sims opined that
computer print-out report is not reliable and trustworth
proof that an object has been stolen, adding that errors cot
monly occur in the recording, retention, and retrieval obs
computer information, and that a conviction for a theftz2
related offense cannot stand where a necessary element offs
the crime is demonstrated solely by reference to hearsay in

 

87. Evid R 303(8), discussed more 88. Evid R 803(8), discussed
fully in 43 O Sur 3d, Evidence and Wit- fully in 43 O Jur 3d, Evidence
nesses § 440. nesses § 440, 7

Amotations: Admissibility, over hear- 89. State v. Ward, 15 Ohio St- ism
say objection, of police observations and = 474 N.B.2d 300 (1984). ay
investigative findings offered by govern- .

ment in criminal prosecution, excluded 90. In re Grow, 7 Ohio Mi
from public records exception to hearsay 454 N.E.2d 618 (Ct. CI. 1983)
rule under Rule 803(8)(B) or (C), Federal As to documentary evidene
Rules of Evidence, 56 A-L.R. Fed. 168. ally, see §§ 3056 et seq.

eee

 
Os ra
Aug/03/2018 10:26:29 AM Dublin Police Dept (Records} 614-410-4947 EMGHE

INCIDENT/INVESTIGATION
Dublin Police REPORT _ 18-001941

O0250300 Known
Type
JW. Dublin Granvilla Rd, Dublin OF 43017-
#1 : Weapon / Toals
Incident Only
ON.
Weapon.

Entry

#2

INDIVIDUAL/ NOT LAW ENFORCEMENT
a

E
R
5

OH

INDIVIDUAL/ NOT LAW ENFORCEMENT
WU, SHIS KIN Crime# | 92/20/1935

omer og wo

J W Dublin-granvilie Rd Dublin, OF 43017

=Stolan 6™ 7 = Recovered § =

Ro Oo”

LATTANZI, G, M. (1251
Status

By: MENKCA, MENK CAs?

 
AUY EO 1202 A LUOIIN Moca Wet {Rkecords) 614-4710-494/ 2g

Incident Report Additional Name List

Py
Dublin Police Department | OCA: 18-001941 |

 

 

     

 

¥ietlm of
Name Code/# Name (Laat, First, Mikdle) Crime# DOB Age Race Sex

1) {6 = 2) WU KUEI 05/27/1957 61 A F
Address 7547 Deer Valley Xing , Powell, OH 43065- Hi 614-378-5919
Empl/Addr Bo.
Meble#: . o

2) 10 3—«WU, KEVIN 07/08/1986 32 A M
Address 7020 E Broadway Ste B , Columbia, MO 65201-
impVAddr Bs
Moblie#: - -

3) 10 4 GIEBELL, JACQUELINE F
Adidreia Hi 276-920-0396
Empl/Addr Bo. .
Mobile#: . .

 

 

RCs Printed By: MENKCA, MENKCA-7 08/03/2018 10:44 Page 2
Aug/0a/2016 10:26:29 AM Dublin Police Dept (Records) 614-410-4947 ag

INCIDENTANVESTIGATION REPORT
Dublin Police Department Case # 18-00194/

LeNone 2=Bumed 3™Counterttit/ Forged 4=Damaged/ Vandalized S= Stolen S= Seized 7=Recovered 8 Unknown

IBR Quanelty Type Measure Suspected Type

Asaisting Officers
RICKENBACHER, K.E, (1790)

 

Suspeet Hate / Bias Motivated:

 

NARRATIVE
The administrator of Heartland of Dublin called Dublin Police to report a third party complaint of abuse to one of their residents.

 

 

 

 

R_CBATaR By: MENKCA, MENKCA-7 08/03/2018 10:34 Page 3
Aug/03/2018 10:26:29 AM Dublin Police Dept (Records) 614-410-4947 4/9
elte 4ygae

ee _ Police Department _

Printed: 08/03/2018 10:54

 

OCR: ad a 34

   

Case 2 Status; ppp - CLOSED | Case Mre Status: CLOSED - CLOSED Occurred: 07/1 201 5
Offense: INCIDENT ONLY

 

Inyestigator: JONES, 7. C. (1116) Date / Time: 08/02/2018 09;12:46, Thursday
Supervisor: LATTANZI, G. M. (7251) Supervisor Review Date / Time: 08/02/2018 10:22:27, Tharsday
Contact: Reference: Patrol Supplement

 

On 8-1-18 at 1244 hrs, Heartland of Dublin administrator, Cody Brown called Dublin Police to report a claim by a
third party of abuse to one of their residents. Ofc. T.C, Jones #127 and K. Rickenbacher #136 responded to the scene
and spoke to Brown.

Brown stated that previous caretaker for resident Shis Wu, Jackie Giebell had sent a letter to the regional director of
operations, Jason Hohlefelder alleging observing signs of abuse to Wu. The observations were made in Jan of 2018 and
again in May 2018 when she visited the Heartland facility where Wu is a current resident. (see attached letter). She
alleged that a most likely a family member was abusing Wu and that there was bruising on his torso. She said she felt
it wasn't Heartland staff members as she saw the injuries while Wu was in Va as well. It is unclear if she reported any
of her concerns to police authorities in Va and a radio check of CAD showed that no contact was made by Geibell to
Dublin Police.

Brown said per protocol they launched an investigation, part of which included a physical examination of Wu. (see
progress notes report). No injuries were reported. Brawn said a report was filed with ODH, Brown said Wu is
incoherent most of the time and primarily speaks Taiwanese, giving yes or no answers. He snid they attempted to’
interview him using language line with few results.

Tasked Brown ifhe could accompany Rickenbacher and I to meet with Wu and to attempt an interview and observe his
torso and other body areas to see if there were any obvious injuries.

Wu was in his rocm in bed with his ex wife and POA holder Kuei Wu and son Kevin Wu. He was unresponsive and I
pulled up his pajama top and observed his stomach and back. I also observed his legs and arms. | did not see any
obvious signs of recent or past injury, abrasions or bruising to Wit

Tspoke to Kusi Wu, She said she has never physically harmed Wu in any way and has not noted any injuries to him x
when he was in Va or at the current facility. Kuei Wu said that Giebell was hired, known to Wu's other son Jen Wu )
while Wu was in Va. Kuei Wu said that Giebell had never made her concerns known to her previously but they came

to light when she left a cefl phone for Wu on her last visit and Keui Wu disapproved. Both Geibeil in her letter and

Kuej Wu point to an argument over the phone and what she categorized as an unannounced visit to Wu in May by

Geibell.

Kuei Wu is the POA for Wu and she said that she doesn't want calls, texts or any other future contact with Geibell, In
addition Kuei Wu doesn't want Geibeil to visit Wu at Heartland. Kuei Wu and her son, Kevin inquired about a

 

Supervisor Signature

   

 

Investigator Signature

a i = "= 4
Aug03/2018 10:26:29 AM Dublin Police Dept (Records) 614-410-4947 a9

 

   

 

 

CASE SUPPLEMENTAL REPORT Printed: 08/03/2018 10:54
Za Police Depariment OCA: ! 8001 =
"7 INBOR MATION BELOW 18 CONFIDENTIAL = "ROR UBB BY AUTHORIZED PERSONNEL: MERE SL
Case Status Dp - CLOSED Case Mng Status: CLOSED - CLOSED Occurred: OVIGROI8
Offense: INCIDENT ONLY
Investigator: JONES, T. C. (1116) Date / Time: 08/02/2018 09:12:46, Thursday
Supervisor: LATTANZL, G. Af. (1251) Superyicor Review Date / Time: 08/02/2078 10:22:27, Thursday
Contact: Reference: Patrol Supplement

 

restraining order against Geibell. I advised them to block her cell number and if she called to tell her not to call _—Zespueamatien
anymore. In addition they could contact the agency with jurisdiction (Powell or DCSQ) to file a telecommunicating= —
harassment report if they receive any more calls, depending upon the location. V~ % 37” “oc

Ispoke to Kevin Wu. He said that several different number come up on the caller ID when Geibell calls. 1 stmpted
to cali the last number Listed and got no answer. I asked Kevin Wu if he'd ever physically injured his father or known
of anyone else purposefully injuring him. He said no. I also asked him if he'd ever seen any physical signs of injury to
Wu. He said no.

  
 
   
   

  

Brown said he had finished his investigation and he could find no signs of abuse to Wu, Brown said that due to Kuet
Wu's request to not allow Geibell to see Wu, Geibell would not be welcome on the facilities grounds. In addition
Brown wouid like all contact from Geibdeii to go through their Iga! department. [ sdvised him that his legal staff
should probably draft a certified letter banning her from the property and directing her where and how to send any
further correspondence to the facility through their office.

At this time I am ending my involvement in the case. Neither Rickenbacher, nor myself could not see any obvious,
signs of injury or abuse to Wu. Kuei Wu and Kevin Wu denied any instances of abuse to Wu or having seen any signs
of injury to him in the past. I am unaware what the primary reporting responsibilities are for healthcare workers in Va.,
or even Geibell's status as one, but no contact was made by her ta Dublin Police conceming her concerns during her
visit in May of this year.

 

investigator Signature Supervisor Signature

 

Pasa 4
Augi0a/2016 10:28:29 AM Dublin Police Dept (Records) 614-410-4947 Gia

Dear Reglonal Director of Operations, Jason Hohlefelder;
"| appreciate the quick’ resolution of my last problem | reported to the company hotline.

However, { have a couple more things that wlll require more explanation and | thought it bast to write
them down In 4 letter to you.

My main reason for writing the letter is ta provide information about a serious issue with a patient that
is in the Heartland facility at Dublin, Ohio. And secondly, to protect my visitation rights with this same

patient.

Before ! get started with my concerns, [ would like to intraduce myself, The patient | will be referring to,
Is Mt Wu, Room 132A. | took care of Mr Wu when he was in Virginta, for 5 weeks in Dec 2016, And again
jast summer from May to September, Then Mr Wu went back to the Heartland Rehab. At that time, |
was neither fired or dismissed from my position of caregiver of Mr. Wu, and assumed he might be

coming back to Virginia at some point, as before.

| have a serfous concern regarding Mr Wu. | have been monitering this problem since January. | have
been making regular trips fram Virginia to visit Mr, Wu. at the Heartland facility. On one of these trips,
January 16, 2018, | noticed a dark purple Sruise on Mr Wu's stomach. | was quite shocked because it
was the same marks that { healed up 2 rounds of in Virginia last summer, Because of thls, I can speak
with confidence and say that the marks were NOT caused by anyone working at the Heartland facility,
Because It has to be someone who had access to him, both In Virginia, and in ohlo.

| checked the sign in sheet, and Mr. Wu had ne visitors the week before my January visit {when | believe
the marks were made}. So | was able to conclude from that, that the marks were caused by someone
who didn’t sign In. | saw the marks when Mr Wu pulled the curtain to put the ‘tch medicine’ on his
stomach. Then | saw the mark, | know from experlence with healing up 2 rounds of bruises, that It takes
approximately 3 weeks to heal up the marks and after a week or so, It starts to heal and Itch. That’s how
[can say with reasonable certainty when the marks were ca used. Also during my trip in May, | saw
healed up marks on the opposite side of his stomach, | have not seen since August of last year. So the

abuse was ongaing.

| got Into an argument with Mrs. Wu during my trip in May, because | did not let her know | was coming
to visit Mr. Wu. | did not tell her i was coming because she had been taking the phone away from Mr Wu
when | called some. And | telked to him on one occasion and he started crying. Things have not been
very good between us since then.

Because the marks in January were made right before my visit, | decided not to give any advance notice
of my visits much. Because of this problem.

It is very Important to me to malntaln contact with Mr. Wu, as (am the only one who can Identify the
marks on him. And if | cannot be there to help Mr. Wu, it would only be easier for the abuser to
continue the abuse.

| spoke with the administrator, and another manager about the abuse, But It was ‘downplayed’ and
seamed Ilke it wasn’t taken seriously. But the ‘healed up marks’ are clearly visible an his stomach.
Agi eu 1 12.22) AAT WU GIN POHGE LSAT (RSGOrds}) O'1 4-41 Lindi / is

~~

Wash cated or be hack ompuine- Seaton ss be ty home

Reporting this has been very hard for me. Mr Wu is very quiet and a private person. That's why t chose
to moniter the situation at first. When Mrs. Wu trled to force me out in May, Cody and Mariel
intervened in my behalf, But | was worried that | would be forced out, and then what would happen to
Mr Wu. So then ! decided that ! should say something.

My loyalty is very strong for Mr.,Wu, and my boss, his son In Virginia, | feel t cannot allow Mr. Wu to be
dishonored like this, without speaking out in his behalf.

| have Included some paperwork, that | think might be helpful with the visitation issue.

Thank you for your concern and heip with this problem. Chul L

Sincerely,

Aled Sam Ist. poe Dba

Mrs, Pee - Jacqueline Glebeil
i.

xX -wite é. Divereed, ~ .
‘ — Bims aot & sha btly Coupetert . —

, on MF
Ni Le Visits eve day. Me, Wu is not able to be his oul persen.

» Ao brusesan hip Cunrastly

tows PO
Ms. tows 4 Didaar wale &

Tackie — wh WL WL hy ufsrt.

x Authiag on he MLYS ILD rok S Wrohn Jan
# wothry on Adnissdn relode do Ska US hwo,

Cusd by Avr Decale
May — Sep dim 247
“Kp to day Ms We wits ob purl calling ¢ ches

Would [ike fo Speak wy/ nnn oven days MRE Fiby dell ooh, gots lial

Same bruise Mast sumer» ~Tnyglt rb was Ag hss ~ hes Dn; Hheas bP pp
AGL pe
Aug/03/2018 10:28:29 AM Dublin Police Dept (Records) 414-410-4947 a9

Deav Kaul,

‘Thank hot. Pav letting. We hane hig
He mowhs uibh Mr Wy abd jen.

 

TL he f Pars nus f this ea Ue
nach, diseide Or Blu Calleng and, all,

(rok ate: rx CA
filso_, _L. A rpnzd) alec! g Li pOby Suppory
last f Tasos ( wel Ke LAs PAA OC FTLAWVA iu AGLAA | «
TJ was vont ok Mv_Wu~bo qo +o Veuls

 

 

 

thar day ten Sa ee Yb voovesedl Cay

 

Poa. , He. he Hu hard BR OVS

 

  

AS bie adage ZT was

 

 

: Nae cust w Dakina t. z

a a Wu has to go sbaok i

 

 
 

 

 

at.

 

 

 

 

 

 

 

 

ff.

 

 

 

 

Dh _haloweoy , | in why ty
, __ Tae kre:

 

 
sang ee ema sme ss nea

bo metemens Larepek Bt Veena eZ ETT tue tee

Heartland @

Cody Brown, LNHA

Adminiserarer

cody. brown (pher-manorcate.com

hommaneoreate,¢oin

Parr cece fe aritae ot end Pate Doce et

re .
rao?

4075 W, Dublin Granvilis Rd.
Dublin, Ohio 43017-1436
614.356.4080

614.467.3814 fax
614,381,4485 call

Pe Ge rages REL at a, pe eee mat

 
AUDa2U18 4:19:24 PM LJUDIIN POHUSE WISpT (Records) G1 4-4 1u-sa? au

 

 

 

 

CASE SUPPLEMENTAL REPORT Printed: 08/23/2018 16:20
Dublin Poltee Department * Oca: 18001941
Case Status: DPD - CLOSED Caso Mug Status: CLOSED - CLOSED Occurred: 02/76/2018
Offense: INCIDENT ONLY
Investigator: JONES, T. C. (1116) Date / Time: 08/06/2018 10:11:53, Monday
Supervisor: KEIFFER, K. (1149) Supervisor Review Date / Tite: 08/07/2018 14:33:48, Tuesday
Contact: Reference: Patrol Supplement

 

At the direction of Det. Sgt. Krayer #108 I reinterviewed Brown and spoke to nurse Dezaray Thomas who did the
"head to toe" examination of Mr, Wu on 7-31-18.

in addition I took photos of Mr. Wu where Ms. Giebell stated she had seen signs of injury.

Brown said Wu was initially a resident at Heartland on January 13, 2017 until Oct 10th when he moved to Va to live

with his son Jin. —» Ngo note T took Cave eS 40
fy, Wa Mau, 1 Gest 2

Brown said that Wu moved back into the facility on Jan 1st, 2018, A physical examination is done on patients who are" Qo

away from their fanility for more than 24 hrs, according to Brown, such as an overnight hospital stay. Brown is

attempting to locate that report. He reiterated that the staff there are primary reporters and that any signs of injury or

abuse are required to be reported to the palice and ODH.

 

 

Brown described Mr, Wu as curently being non responsive in a “failure to thrive" situation, sleeping most of the time,
Lasked Brown what Wu was like in 2017. He said that he was mobile using a wheel chair, Brown said Wu used to
wheel around tae facility but not converse with anyone es Brown, Kevin and Keui Wu h

and doesn’t speak english, — > Not Wwe FY haw videos of him speatlug epi

Brown stated at this time Geibell can still visit Wu since he has not been deemed incompetent by a physician and
would have to indicate to staff that he didn't want to see her. Brown said Wu is going to be examined by a doctor in
the next day of so. Ifthe Dr. deems Wu to be incompetent, the POA Kuei Wu has would take effect and they would
address her wishes of not allowing Geibell to visit Wu. Brown said his main focus is the safety of his residents and the
complete investigation of the allegation of abuse of Mr. Wu.

1 met with Dezeray Thomas, LPN who did Wu's head to toe assessment. | asked her to explain the phrase " scattered
dark pigmentation noted to left, right side of abdomen and bilateral lower extremities". Thomas stated that it meant

Wu had differing colar patches of skin on various areas of his body, non of which she attributed to a current or_

[Reon Lasked Thomas if she had seen any other evidence of previous or current injury to Wu when she did

oe x

wo nae”
wv yo
Wey ©

NX Investigator Signature | Supervisor Signature

er assessment. She said she had not. Thomas was left a witness statement to fill out,

2

 

 

Bane A
 

Aug/10/2016 6:36:14 AM Dublin Police Dept (Recards) &1 4-410-4947 23

 

 

 

 

 

COMMUNICATIONS
Event Report
Event (D: 0482-196.509 Call Raf #: 306 Date/Time Received: 08/07/18 18:65:08
Rpt a Prime 168 Services Involved

 

 

 

 

Gall Source: PHONE _ Unit TRaVES, DAVID Q Law | | |

Location; 6685 COMMERCE PKWY

 

 

Jur. GAD Service: LAW = Agency: DPD

 

 

 

 

 

mst: StiBeat: D4 District RA:
Business: DUBLIN JUSTICE CENTER Phone: (614) 889-1142 GP: D403

Nature: 19R-PHONE MESSAGE Alarm Lv: = + Priority: 6 Medical Priority:
Reclaselfied Nature:

Caller; GIEBELL JACKIE Alarm:

Addr: Phone: (276) 228-5648 Alarm Type:
Vehiole #: St: Report Only: No Rage: Sax. Age:
Gall Taker: ALGIPM Console: DISPCON2-7

 

Geo-Verlied Addr: Yes Natura Summary Code: STAP Disposition: A Close Comments:

Notes; Mrs. Glebell called yelling at this oaiitaker regarding an incident that occured at the heartland of dublin- sha referenced 168

36/83/127- she was upsat this calltaker didn't know what other agency had jurladiction over heartland of dublin - and became
more upeet when told Dubtin Police have jurisdiction there and sald 183 had told her two other agencies had Jurisdiction- she
was Upset | had no answers regarding the incident: multiple mes she was offered to speak to 169° supv or the Sgt on duty to
which ghe refused-she finally asked for the 19 for Powell Pd and DCSO and the Chief's name- which she was given- she advised
she would follow up with 183 tomorrow after 22 minutes of yelling at this calitaker upset because | did not know why 169 told her
she was being charged with talecommuntoations harassment and why It didn’t get dropped because 183 said it would because
P4 ie Ha to Chee at Heartland of Dublin- amail sent to 183 regarding incident [08/07/16 23:43:01 SKIPSR] foa/o7/18
46:2 PSI

CORR USE HOUSE PHONE (5648) [06/07/18 20:39:18 BANTJW}

HAVE HIM GALL 276-920-0826 j08/07/18 20:14:69 ALGIPM]

This !s a reopened incident. (08/07/2018 20:14:40 ALGIPM]
engerEENN (8/07/18 20:14:23 ALGIPM]

for 169 {08/07/18 18:58:48 ALGIPM]

 

 

 

 

 

—

    
 

 

 

 
 

 

 

 

 

 

 

 

Call Received: 06/07/18 18:55:08 Time From Call Received
Call Routed: 08/07/18 18:57:17 00:02:08 Unit Reaction: 001:32:42 (fst Dispatch fo 4st Arrive)
Call Take Finished: 08/07/18 18:57:17 00:02:09 En-Route: 001:92:42 (fat Dispatch fo 1st En-Routs)
{at Dispateh: 08/07/18 18:29:50 000:34:51 (Tina Held) On-Scene: 00:08:45 (1st Arrive fo Last Clear)
{et En-Route: 08/07/18 21:02:44 902:07:33
4st Arrive: 08/07/18 21:02:44 002:07:33 (Reaction Tina)
Last Clear: 08/07/18 21:11:26 002:16:18
Radio Log
Close
Unit EmpilD Type Deseription Time Stamp Commenis Code User
469 +4119 2D Dispatched OB/07/18 19:20:59 Stat/Beat: D2 BANTJW
489 «4119 +«=- XY DiapatenXY OB/O718 19:29:59 1797604.05,787383.35 BANTIW

Report Generated: 08/10/2018 08:27:09 | User ID: KNIOMX
Tosapa.clbih oh usiossicadoedvphiventtistory_Gvent Portal Page 1 of2

 
bug, BALLET PUR UE LEd fk FARR we Ue Pe ay pup vie BEL TYEE WETURL EY LEE a Ve Wao beget vid

McKnight's

LONG-TERM CARE NEWS

 

Nursing Home Reform Act
violations can be part of
negligence lawsuit, court says
' Danielle Brown

OOOO00O0

A family member suing a skilied nursing facility for negligence can move forward with her la
wsuit that cites the Federal Nursing Home Reform Act, a court ruled this week.

While the U.S. District Court for the Middle District of Georgia agreed that Ange Davis can't
sue directly for violations in the Act, she can move forward with negligence per se claims. Da
vis is suing Golden Living Center in Tifton, GA, related to her mother’s death in 2016, in whic
h she says the care violated federal law.

Golden Living argued the Federal Nursing Home Reform Act was not intended for private rig
ht of action. But the court said Davis’ mother is who the law was meant to protect.

Her mother “belongs to the class of persons the statute was intended to protect as she was a
resident of a long-term care facility, the alleged harm she suffered was of the same harm the
regulations were intended to protect against, and even if, at this juncture, the Court cannot s
ay with certainty that Defendant’s violation of those regulations proximately caused the inju

dd 1 . ' ‘ . t Pid » 4 a* 1 ad 1 sa JA AA
UAE LS BAe RL BAe caw F EULA AL Welt we peel wh say SLE VEe Lea HT RPLEL ES eee a LU That 2upy = ve

ries suffered by Plaintiff's mother. 4 causal connection exists between the violation and the

harm suffered,” the court wrote.

Golden Living did not return calls by production deadline.

ALSO ON MCKNIGHT'S LONG-TERM CARE NEWS

   

42 days ago" 6 comments 41 days ago 7 comments 41 days ago’ 1 comment

More than 80% of all The administration's failure The Global Council on Br... T

COVID-19 deaths in to “adequately prepare for Health has released a set h

Canada are from ... the COVID-19 pandemic’ ... of recommendations ... u
< >

NcKnight’s Long-Term Care News Comment Policy (2

Please read our Comment Policy before commenting. | i

0 Comments McKnight's Long-Term Care News & Disqus’ Privacy Policy Login
©) Recommend WIweet Ff Share Sort by Best

& Start the discussion...
—=-
LOG IN WITH OR SIGN UP WITH DISQUS @

McKnight\'s Long Name
Tarm Cara Khoa

Email

Password

1 ria iA Aa
 

(F) Right to privacy/confidentiality/communicatior

 

Right to personal privacy in accommodations, medical 4:
treatment, written and telephonic communications, personal | U
care, visits and meetings with family and resident groups §:

 

 

2!

(i

Right to privacy in oral, written, and electronic 4!
communications

Right to reasonable access to and privacy in use of 4!

electronic communications such as email and video
communications and for Internet research

 

Right to reasonable access to telephones and to make and =| 2:
receive confidential calls, including the right to retainand | §}
use a cellular phone at the resident’s expense

 

 
aes See F =e ee ern cot ae py

acer

Call Now: 888.818.1439

.upY au

a

wi VIEW BL
fr NURSING Hi! ME Do | Have A Case? 888.8
paEEEWIED ET PAUL & PEDEINS a
HOME ELDER ABUSE NEGLIGENCE INJURIES LEGAL ACTION ASSISTED LIVING RESOURCES ABOUT US
g88.81'

Nursing Home Reform Act

Home » Resources > Nursing Home Reform Act

The Nursing Home Reform Act (NHRA) was established to ensure that
nursing home residents recelve the “highest practicable” mental, physical,
and psychosocial wellbeing. The Nursing Home Reform Act enforces quality
care and the provision of certain services to nursing home residents.

Additionally, it establishes a Bill of Rights for residents.

The Nursing Home Reform Act is in place a5 4 guideline for facilities that

 

wish to receive state funding far Medicare and Medicaid services. Facilities
receiving funding are required to meet the criteria set forth by the Nursing Home Reform Act. The state is responsible for

certifying nursing home facilities that substantially comply with these criteria.

Nursing Home Reform Act Background

Congress asked the Institute of Medicine to conduct a study to evaluate the quality of care in U.S. Medicare and Medicaid
nursing homes. The results of this 1986 study revealed that nursing home residents were often neglected, abused, and
cared for inadequately. As a solution to these issues, the Institute of Medicine proposed a series of sweeping reforms. In
4987, many of these reforms became law, including the Nursing Home Reform Act. The Act was part of the 1987 Omnibus

Budget Reconciliation Act.
Residents’ BILL of Rights

Under the Nursing Home Reform Act, nursing home residents are entitled to 4 basic set of rights. These rights are in place
to protect each resident's privacy, individuality, dignity, and medical needs. The Nursing Home Reform Act’s BILL of Rights

ensures that each resident receives a standard of care that is free from abuse, isolation, and improper medical treatment.

The Residents’ Bill of Rights provides residents with the right to:

« Privacy

» Accommodation of physical, mental, and psychosocial needs
» Communicate freely

+ Be treated with dignity

« Be free from mistreatment, abuse, and neglect

https://nursinghomeabuse guide.com/tesources/nursing-home-reform-act!

FREE Case Eval

Fill out this form fc
FREE Case Evaluati

| Your Name"

ee _

Your Email”

(el
| Your Phone Number*

Tell us about your legal Issue"

 

   
 

I'm not a robot

Pree

SUBMIT

Cases We Handle

Elder Abuse
Negligence
Injuries

Legal Action
Assisted Living

Resources

Women and Eider Abuse
Veterans Elder Abuse

Types of Nursing Home Emple
Advocacy

8/9/2018
Federal Nursing Home Reform Act (OBRA’87) Law. and Legal Definition | USLegal, Inc. Page 1 of 9

Pe > = = = SS eee SS =

USLEGAL (nttps://uslegal.com/)
—e ee

USBLEGAL.COM

Legal Help oO
Search All of USLegal, Inc Search

USLegal (https://uslegal.com/) >

Legal Definitions (https://definitions.ustegal.com™) >
F (https://definitions.uslegal.com//) >

Federal Nursing Home Reform Act {OBRA'87)

Federal Nursing Home Reform Act (OBRA‘87) Law
and Legal Definition

p> x Nursing Home Reform Act (OBRA'87)
is a federal law that sets some
standard of care and establishes

Barasch McGarry Law

Firm certain rights for elderly persons in
the U.S. The.provisions of the Act

Lawyers For The 9/11 Community are contained in Omnibus Budget
68 Cancers Linked to 9/11 Toxic Dust. Reconciliation Act of 1987 (OBRA'87).
Deadline Extended. Call Now - Free The Act requires the states and
Consult ;

federal government to inspect

nursing homes and to enforce
pest911 attorneys.com VIEW

standards by using a range of
sanctions. Nursing homes are
required by law to provide residents with regular evaluations, complete care
plans, nursing services, social services, rehabilitation, oharmaceutical care,
dietary services and a full-time social worker. Some of the rights of nursing home
residents conferred under the law are:

4.to admit and discharge oneself.

see definitions sega. com/federa-norsing home efom-ace 2557 8/9/2018
Federal Nursing Home Reform Act (OBRA’87) Law and Legal Definition USLegal, Inc. Page 2 0f 9

2 to be informed about and to control one’s own medical care.
3.to choose physician and treatment.

4.to administer drugs and to see medical records.

5.to be free from any physical or chemical restraints.

6.to manage Own financial matters.

1 vos . a
7.to receive or refuse visitors aN access to a private telephone.)

© Legal Definition list

ne IT

» Federal Nursing Home Reform Act (OBRA'87)

Federal Nuclear Operations Corps’ Study (f/federal-nuclear-operations-corp>
study/)

Federal Noxious Weed Act (f/federal-noxious-weed-act/)

Federal Natural Resource Management Agencies (f/federal-natural-resource-
management-agencies/)

Federal National Mortgage Association [FNMA] (f/federal-national-mortgage-
association-fnma/)

Federal Ocean Acidification Research and Monitoring Act (f/federal-ocean-
acidification-research-and-monitoring-act/)

Federal Offense (f/federal-offense/)

Federal Office [Federal Elections] (f/federal-office-federal-elections/)

Federal Officeholder (f/federal-officeholder/)

Federal Official (f/federal-official/)

Federal Parcel (f/federal-parcel/)

© Related Legal Terms _

21st Century Nanotechnology Research and Development Act of 2003 (2/21st-
entury-nanotechnology-research-and-development-act-of 2003)

3-A Sanitary Standards and Accepted Practice (3/3-a-sanitary-standards-and-
accepted-practice/)

30-Year Contract [Agriculture] (3/30-year-contract-agriculture/)

https://definitions uslegal,com/f/federal-nursing-home-teform-act-obra-87/ 8/9/2018
  
  
 
 
 
 
 
  
   
  
  
 
   
 
  
   
  
  
 
     
  
    
   
  
 
 
 
 
  
 
  
  
 
  

AND HEALTH CARE PROVIDERS

2. RESIDENTS’ Ricuts [§§ 110-132]

with the departments Me; =| a. RiuTs [§§ 110-116]
ne a Bef pitt

tor correction of a0 . ‘ents’ rights:38

gment, will give.4 statutes governing patients’ rights:

3 present at a ho

‘esidents, or frac

ieans a home as defined in the statutes governing rest
rsing homes,” any facility or part of a facility not so
‘authorized to provide extended care services under the
[Security Act, or a county home or district home.

san alleged wron Lunges eans a resident or a patient of a home.

or,’ with respect to a home, means a nursing home

‘with respect to a facility or part of a facility which does

in the definition of home but is authorized to provide
services, it means the administrator of the facility or part ho
id with respect to county or district homes, it means the D

se

ippeal in accordan
srovides for an app
non pieas.**

. violations, the

trative hearing aii
nce that the applie
violations is not,

eans an adult relative, friend, or guardian of a resident es \ ;
st in or responsibility for the resident’s welfare.*! ®

ion: As an adult relative, friend, or guardian of a WF
ome resident who had interest or responsibility in \ a
nt’s welfare, the husband of nursing home resident ae

:as a “‘sponsor’’ under the statute affording certain

2

g home was madi
Ff the Public Healt!

Ch 119, when thela Bees siolations of his wife’s rights.“
nal licensee. Furtheprie t
: operation of the {nual gaits€356 N.E.2d 324 (CLP. 40. RC § 3721.10(C).

ca time in the coitiiey As to the definition of ‘‘nursing home
! ealth Council, gener- administrator,’ see § 134.

ealth and Sanitation : . ol

: For discussion of county and district

‘or discussion of the: homes, see O Jur 3d, Public Welfare

cedure Act, see O Jiimadim ce Ho et seq. §§ 95-112.
Law §§ 57 et seq. | ( OCA), referring ta RC 41,RC § 372 1.10(D).
4. In re Lane Nursing ‘Ham zi
3d 146 (C.P. 1976) acm UA). 42. Belinky v. Drake Center, Inc., 117
‘ 7 Ohio App. 3d 497, 690 N.E.2d 1302 (Ist
5. Adams v. Ohio ea . Dist. Hamilton County 1996), appeal not

119
 
    
 
 
 
 

(16143785919)
‘Mar 15, 2017 8:05
ok. i will call u!
If they are ask u.
just said urs mr.

  
 

u!

_ so they will ask

   
  
 

in virginia

 

 

 

 

Wu friend !

   

 
 

       

Mar 15, 2017 8:12

“EM | RE
16143785919) V (614378591

I took care of him

 

  
 
  

 

a |

 

st Sait

 

   

 

 

 

  

ok. but some
people already
know i'm from

   
 

    
    

 

don’t worry.
everybody is nice
to me, there.

 

 

 

 

virginia.

 

 
 
Date : 12/19/2017
a
eats als

FC PMU BE TP liye:)
ote ls eT

bey) ited T)

 

amen mate
Date : 01/14/2018
Peta

11:33 am
Options Forward

 
Options

 
 
 
 

servant , party official, or witness In the discharge of the person's duty,

 

B) Whoever violates this Section is guilty of Intimidation, a felony of the third degree.

) A person wha violates this section is liable in a civil action to any person harmed byt
njury, death, or loss to Person or property incurred as a result of the commission of the:
easonable attomey's fees, court costs, and other expenses incurred as a result of prose
iction commenced under this division. A civil action under this division is not the exclus.
2erson who incurs injury, death, or loss te person or Property as a resuit of a violation of

iffective Date: 11-06-1 996,
 

 

2921.04 Intimidation of attomey, victim or witness in criminal case or
delinquent child action proceeding.

‘A) No person shall knowingly attempt to intimidate or hinder the victim of a crime or delinquent act in
he filing or prosecution of criminai charges or a delinquent child action or proceeding, and no person
shall knowingly attempt to intimidate a witness to a criminal or delinquent act by reason of the person
3eing a witness to that act.

‘B) No person, knowingly and by force or by unlawful threat of harm to any person or property or by
inlawful threat to commit any offense or calumny against any person, shall attempt to influence,
ntimidate, or hinder any of the following persons:

.1) The victim of a crime or delinquent act in the filing or prosecution of criminal charges or a
Jelinquent child action or proceeding;

.2) A witness to a criminal or delinquent act by reason of the Person being a witness to that act

(3) An attomey by reason of the attorney's involvement in any criminal or delinquent child action or
areceeding .

iC) Division (A) of this section does not apply to any person who is attempting to resoive a dispute
pertaining to the alleged commission of a criminal offense, either prior to or Subsequent to the filing of
a complaint, indictment, or information, by Participating in the arbitration, mediation, compromise,
settlement, or conciliation of that dispute pursuant to an authorization for arbitration, mediation,
compromise, settlement, or conciliation of a dispute of that nature that is conferred by any of the
following:

(1) A section of the Revised Code:

(2} The Rules of Criminal Procedure, the Rules of Superintendence for Municipal Courts and County
Courts, the Rules of Superintendence for Courts of Common Pleas, or another rule adopted by the
supreme court in accordance with section 5 of Article IV, Ohio Constitution;

(3) A local ruie of court, including, but not limited to, a loca! rule of court that relates to alternative
dispute resoiution or other case management programs and that authorizes the referral of disputes
pertaining to the alleged commission of Certain types of criminal offenses to appropriate and available
arbitration, mediation, compromise, settlement, or other conciliation programs;

{4) The order of a judge of a municipal court, county court, or court of commen pleas.

(D) Whoever violates this section is guilty of intimidation of an attomey, victim, or witness in a criminal
case. A violation of division (A) of this section is a misdemeanor of the first degree. A violation of

ice FTE ne ohn aaa be om Sales He Shiled ee
 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Fiidan— Mau [fy ~

 

 

 

 

 

Y

 

ie opt how, at NOU» Shis took a Shower

 

afder Aloo civ Fu for a (rth, beh th, Chousod)
fash 2, cleaned) thor Pobky aharv. "look Ars alls

 

 

ft VQ Cow

around, ee SO Pama od Use, hiss lunely of ona

tho, Lisby _ Bvoudtka clean Bath

 

 

fy Shs

 

New ai rsh! ly wes \ toy Hey kis

. Showey « (He, always adie he ¥ 3 cold.) 7
Shaved: hoa puto Lele. lotfoen ou kes feeo.

FP led UP he, oll — Shis ARAL Bol
Re xeveRPy -+rQan,
nS)

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

ein will Aivey to hPur wh Ph vot
= . Caw, Suis q Showey x lotion. Vacuumed,
= Nhay Plooy a ook out Ye wash, Hes

 

 

 

- thook louch mds qt Jazaod the SE
. _ Shaws) hin, a gay Wn a Bet MASSA 6
_ thle, arte, shacks ley Ox have, SARS

een “h ce, ae much Selhrptally
_ Pin Aas cco Yhat)

ai

 

 

 

 

 

 
 

 

 

 

 

 

 

 

tog a Som Q cates ol lofou
ter elehw olpvhess =e Chow hs hed) put
4 1Q Oleaucpad) » Out: Dine laundyva
| Veet wed) chanieed, vo Das “AL, ued), U

 
 

 

  

 

 

Es Shis taper lotic h hie, Lava, ~te 9 1S sleeSus,
fim Hho thay wt MOSER hrs” Cai, et

van mas qe a ons Spandle
Fed ie

lunch Lvoun te nostra veut ot oMNe 1

Nhe aS \s oy We, Week, DY One, Botte, of pU3
bed Yeo WVOWK wile) Tae 4¢ est Colin ched-aseou.

Tet ot the. Ruel 3 Ya Yhe Setoincd wepyd)

 

 

 

Prout a er Mew Bloask orn
fo. lis vous Fe yon hof-3,, hanol
2, has Cee vel arsed oy happiug Yas
“<7 hot 5 LU) OG Wo, havero She.
fon, Algo Sleophra “wee wR G b SAPs
had, hes sree Riles. at S35 He ale

  

 

 

 

 

 

 
Mow) an Suse. 9

Ce A
1 got how dh Lo UB ase (Mle cody
Vw a (gs) hod. his = leech, dowd Pu _

a

 

 

 

  

 

  
   

- hs sons = na sgn. “toh, ls Lato,

; Cron vlrthar -»  eoirennod) ae
Shoko a put dhe Washes “Tok BP wag

lot los: Su @ welProd sas dotna,

_ hull toda, & neh? Ife the

7 vac potak Salad

_ roe Nd [ourdien Vola, No Shae,

Crue Shis au Bievna he iS Fagg ND Poo,

Tra_@ lefle walking, che XL loft

 

 

 

 

 

 

 

 

 

 

 

 

 
   

 
 

ch ae g ASE 2. ia watkAna aad
“nw. Shis is cabin Oavadh

x PH over

   

 
°C — Dupe, oO

 

 

 

ei was a Ryh, wiles Laat __

Called. Kye? ef Xam. She caldd

paula Sh his Cor [hue Wale We “Pe
Ie old 1d? he he kept me AWalle at yp? *althy
| Skest OK Ye rest of Fhe. ude daca pe

| Sleepy WHS worniua. Was thx d, ~© Wel
with IS aes laced Sg walla Unt lige poy
KR -fo Whe_sh®utey Aves), LEN Su ~fe is
Led A orcs Yp Sows (

whieh aug, lool
perbloyr) Be fook los Pus avound Pan Hie
MF F204. Had cpa Cane Appl efx SaWntal 565,
C

of Cfo. SHl dv Sk ak Ve nw Naurvext—
X choobed” out of he novel
__FIGAENS Yay He tok hie Bills

LS £alPuge a ann lL unedhr
LD Pro dovQ, hos,
C2 § res ne, Fn ASE
AS 4% Couxh, Cayo,
| (aleay- Ds

 

 

 

 

 

 

 

 

 

 

 

 

   
   
 

 

 

  

ap! “TL a 4
PLA wired) The bhars J
cae. 3, Ll Keb, of-

   
 
 
 

 

 

    
     
 
  

     
    

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

socd lat Malek Tis sagt Wneds tic
ae % wesw’ Shis Ch hes break Reg f-
— Sct LO tetie F fired Wey Wis inn 2
Pov Yay Weak. Ale, Dnoelefosh Shee took a &
Lowey cA hak Jote Cu, Cita oY olka claher
They_lai gd Cf ads pK a ug
AP. «x Hopk Unala “l5
pina laa du ste ws aoe ae rs = Dual at a!
Bis Grenubele P 1 took out of ho tas, I
— Clea Cw hektoviey Fond) frou the sari Hi

 

 

liz

   
 
 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tA
; . _ f
tel
ee y
a 4
. "
we
. -
. s
en, wt
rer fi
— —
_ i
-
a aH
te EE Oe ,
———_ — On
;
uw

  

a, 7

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

  

 

 
      
 
  

 

 

 

= Wo Lond Today ~hA5
2 bur iase A Yun gs a
ire ,
Ake aryh
Che ok Wood le 8

 

 

{Viepe He alsy had fs |

   

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ele lah. A
= hed he wi ilo Be ® ‘SS Whee scl na
i! He ele She gan. PTred) Bu, Sas
aa wall o ARE Bur spon Lotte
ROS Mi Dies Q femal bed, ob -0l 8
Vacs wed, fle ae SIRs - up ~ toxk. bran
j outside, . Wao, es petty a | |
— Pichine, 4/Sp bars Sles |

Pe ve

he teak Wiss (lunch =? + | 2s OV Sh
ie ani a FID, wo DV |
ne He ShvawSavwu_ Sho A Roe ot

MI 2K ~ veges, Vova quiet toda, Tid
KL pedi cations ? me Whe ox :

 

 

a . 1G 7
OA | =~ hb ib: ato hep,
> : vA ; “he |

 

 

 

 

 

 

i

 

 

 

 

 

 

 

 

|
7

 

 

 

= ois ee a5
eRe ceed =
a wl “rand
. t 7 r 4
_ =e
 

9) Wu Kueit+1617
jul 14, 2017 11:50.
sure N e have a

 

 

 
se Fiday — May 86 |

G .

}

 

 

 

 

 

 

 

 

 

. apt hone, Avouud. IBDim. Gare his a Shas fj
Took! pri Clunch- dis bobeve 8s shove, |

 

ull boda lof ou. Ewolick Uva, Shoug Shell

 

bad Pav; DEO loud, Bis ale Wrowd

 

2.30 py So, Had Sweet Qoks also, DID

 

@ctaG yacuuwiyg >to da. Slaps -e Aogustaiys)

 

i. Dagon Taal So (py iiss \ Nan yeguloir ¥.
Oproned dlossecS, eShis w9S Hrd x ibd doww 4

 

tr |: 4), tag ba massacdl his fess hauhs,

 

No Shas ctolaey. OV: axbv ieee Anat pnsonc. |
Bhs: was walker 0K dane Sa Se, of -

 

 

Shs wey a Chea wfc! “el osha Svan ~ —

 

; FP\Le 4, uD “pe Bilt dfseousey of he Ch b? dona.
euctet, dhe -byaslee _

 

 

 

 

 

 

 

 

 
~~ /¢0/40

Satta yea MN AuUZ XT

 

 

 

T oct hoy at Spun ~ Shs was ov bs
nds « had “eld pu the Cloov. He Seopeaf
OK thuvale To piclad) Wim ug & hy

+o fone Dk Sat-rolustecye shat all

_ whe, Wan ih. at-yst Sar Loa a Shove
_ & Infoudalen. Puck ow clean. cloves w sly

2

 

 

Kew SHS canal) Ms orteakd ot had
thn Co : Wis chewas

ON

tp worwdls x hand), “Paok LISA 5 ds SS
eo E. opm, eve IP tr pro Yaad fin SE

hog nude Wed Munsmae 30 he 0k H- at

ach’ SF So dbatase, her hod Sanardnmsa of
hot taking 4, Aue tm to A AnKWalk,

Rooun ve on avived , Yeat beatae)
thyved one eee TP Varurnwad Whe, toa

trookk ort Ye Hrodhs Seewed Yo wortte
he a Uhh Go Lovepeed
uP Sul, ae HPs sie), Sin asheb)
ve, “fo Tnverrtevuy, de, Hills Lepr Yay, to
Sey, wWhod- wad WwsSing. each doy T usovk,

 

As 3 ae I2Z4 <Uiidt Oy Susser

 
 

 

Set st_IG@-< Saluda,

 

 

 

 

 

 

 

 

 

 

     
 
     

 

 

 

 

 

 

 

1 fo dan, Le Got howe eavly bur ea SUB
he aupude 21D aun, ‘Took. hits YO “oligo 2
her was_neatlox ys wil pea: Thor aot” -
Wen Puce ofowled Ach otto ug digger, _

ji He. tro0k wis, Ss ;
| Conat 9d Gi Alene Shower. Made up =
| Seveval abet food's! Foch 6 y Tm YO =
__ ject, ¥ By bugkhet he 7

 

lates Ek Ayped ap, Seva anas « han fiara’
~ Aras ok, tHe, teak Supessitoves antied fe
te Waa.ye, & panspod aus he ae, Durnudva, telus)
| Hodaws Shis L apn. down at 10% 220 Ou, Slept
PU 2 20. LK brs. Teck hin onside $2/

 

 

 
 
 

alot lpn. He cfook his eis if ob PD 7 |

 

 

Ge f Pile woh tt eB

 

4L p06] ta 1a

 

 

 

 

 

 
 

 

| Suly, Lv, Mondax,-
4 i Cy a
_ Toph tare ayoued) [ dnsa Pt was
pus MoV WA, CShis. Was Pu Ye ded) (sno) _
be wah) 3 Han ay wh, hel ed hBr to Ye, b shorn.
04 aN Ty sles Lith, He. hed a £00, sae
ee a shower. WIL ko was Afi Chis busts
— fe neduiarigdl She Coase LL whe hod you SD lo
ANCYO AN GUY - Could plug ia te, wall. tre EUCULR |
_Blio bad a fuss Map Kale dotles x lola,
Then he (929, Anon on We bel dy prk g 4 fe
I -Sevulbed dhe, Carpets 3, Sifsp VAC ULeabefook |
pat [30/22 BP L'D5.cru, his fooe

les lund ld ahora flo Shaye veda)

NO [andra SPS “ele Some yor cop |

thew lad awh Zo... WeeSaae) his. Re DET
Lowa wise 5 inYle bed, Shis a! Sing ~Vige
aA: Pore We gly a eile. hick Ady |
pie, That olla <2_L EZ ordoneck bone Pizza.
oe SOW Ly 2 ‘Toek Lh NK

_¥ “Tork +e ia) oP *2 [Cuenta wal /a7—
fee u) Cool apse “ares ram) EH

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

er

 

 
* DEPARTMENT OF HEALTH & HUMAN SERVICES

Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop N2-20-16
Baltimore, Maryland 21244-1850

CENTERS FOR MEDICARE & MEDICAID SERVICES

Office of Strategic Operations and Regulatory Affairs/Freedom of Information Grou
Refer to: Control Number 020120197021 and PIN MSDP

 

5/21/2019

Jackie Giebell
P.O Box 76
Whytheville, VA 24382

Dear Ms. Giebell,

This letter is in response to your Freedom of Information Act (5 U.S.C. §552) request of
2/1/2019, which you sent to the Centers for Medicare & Medicaid Services. Within your
correspondence, you requested documents relating to Ohio investigations 00099902, 00099371
and 00100358.

After careful review of the documents submitted to me, a total of twenty-one (21) pages, I have
determined to release them to you, as enclosed. Nineteen (19) pages are released to you in their
entirety. However, I am denying you access to portions of two (2) pages pursuant to Exemption
6 (5 U.S.C. §552(b)(6)) and Exemption 7 (5 U.S.C. §552(b)(7)(C)) of the FOIA.

Exemption 6 of the FOIA permits a Federal agency to withhold information contained in
personnel and medical files and similar files the disclosure of which would “constitute a clearly
unwarranted invasion of personal privacy.” | have weighed the public interest in disclosure
(which the Supreme Court has held to be limited in this context to the public interest that would
be served by shedding light in the agency’s performance of its statutory duties) against the harm
to the privacy of the individuals identified in these records and have concluded that the privacy
interest of the subject individuals outweighs the public interest in disclosure in this particular
matter.

Exemption (b)(7)(C) protects from disclosure from disclosure “records or information compiled
for law enforcement purposes, but only to the extent that production of such law enforcement
records or information ... could reasonably be expected to constitute an unwarranted invasion of
privacy.”

If you believe that the information withheld should not be exempt from disclosure, or
this response constitutes an adverse determination, you may appeal. By filing an
appeal, you preserve your rights under FOIA and give the agency a chance to review
and reconsider your request and the agency’s decision.
”

 

Date and
Time

Source and Documentation

 

facility does not use restraints or alarms. LPN #235 stated that fall intervepefons are
communicated to the staff through the computer task and care plan fungéfons

 

 

Review of Resident #5°s medical record revealed the resident we admitted to the facility on
08/25/18 with diagnosis that include but are not limited to PgfKinson’s, dementia, cerebral
arction, hypertension, atherosclerotic heart disease, tyg@”2 diabetes mellitus, dysarthria,
Meness, and seizures.
Resid@ was discharged to the facility for therapy;
Review Ciydmission general progress note reyaled the resident was alert and oriented x3 with
confusion al@forgetfulness. Resident was gMented to the room and the call light. Medications
were verified Wg the nurse practitioneyghd the resident’s skin assessment revealed the
resident had multhiig small scratches gid scattered bruises on the skin a skin tear on the right
arm and redness on tibottom. Thtesident is noted to need assist with bed mobility.
Progress notes revealed Tie a care conference on 08/27/18 with the patient therapies, RN
and social services. No congifns noted in the care conference note.

The resident is noted g#08/28/18 to® g alert and able to communicate needs, is a one assist
with Activities of dgMy living mobility aM transfers.

Progress note reygaled body audit on 08/29%¥@per wound team interventions in place md and
family notificayfons mad. '

Progress @tes revealed on 08/31/18 the resident was folWeLat 6:45 A.M. lying in front of his
bed witfblood under his head. Patient was assessed, and vite ayvere sable the patient
compined of pain in the ieft shoulder. Family and nurse practiti@wer were notified and EMT
wagfalied and the resident was transferred to the hospital. ™

Review of care plan revealed the resident used a wheel chair and a walker for BY wrobility
needs resident had care plan for fall risk that included encourage to transfer and chayge
position slowly, have items in reach, provide assist as needed reinforce need to call forgssist
PT, OT as ordered. Has an alteration in skin integrity care plan to observe with adl’s and‘off
load as able.

 

During multiple observations of the facility during the day of the facility no beds were noted to |.
be in the high position Residents were noted to have access to the call light and staff were
available to assist the resident with their needs.

 

 

xe
we

FORM GMS-#07 (12/08)

 

Review of Resident # 10 medical record revealed the resident was admitted to the facility on
01/13/17 with diagnosis that include but are not limited to Parkinson's disease, hypertension,
hyperlipidemia, weakness and dysphagia. The resident is noted to be a do not resuscitate
comfort care and was receiving hospice benefit at the time of his death on 09/05/18. Resident
medications included:

 

 
 

 

 

Date and :
: Source and D ntation
Time _ Q on Wan ol Ca vbadop a)

Aspirin 81mg daily, biscodyl 10 mg suppository as needed. Sinemet 25-250 two tablets in the
morning and { tablet in the evening, docusate 100mg daily. fish oil 1,000mg daily, MiraLAX
17gm daily as needed. pravastatin 20 mg daily at bedtime, Tylenol 325mg two tablets every 8
hours as needed, vitamin B-12 500 meg daily, vitamin C 500 mg daily, vitamin D3 5,000 units
daily.

 

 

Review of the hospice assessment dated 08/05/18 revealed the resident was alert and oriented
to person and place with progressive neurologic disease process, end stage Parkinson's, the
resident was noted to be require assistance form care givers for all Activities of daily tiving,
the assessment indicates the resident has increased weakness. decreased function, decreased
cognitive status, decreased skin integrity, increased need for services. The resident is noted to
fall asleep in the hospice nurses’ presence, and to have had a recent decline, the family had
reported he had on and off days. The note stated the resident has a 5-year history of
Parkinson’s now with functional decline and generalized weakness.

Review of progress note from 08/22/18 revealed the resident had a fall in his room trying get
up on his own it is documented the resident was close to nurses station, the staff had just been
in with the resident and the resident was then found on the floor, the resident was assessed per
standard, and sent to the ER for stitches. No deficient practice.

 

 

 

Skin documented on 08/13/18 as discoloration from norma! aging process form nurse
practitioner. 08/14/1 8 and resident stated discolored area to wrist has been there since he was
young. Only area noted. 08/15/16 no new skin areas, 08/16/18, 08/22/18, 08/29/18, no new
areas noted, 08/30/18 open area to right buttock 1x1 z guard. Resident was off hospice after
return form hospital and was put back on hospice on 09/02/18 was actively dying on 09/03/18
and comfort measures from staff are charted all throughout out chart resident passes away on
99/04/18 at 11:57 P.M. family was the bedside.

Gace
Review of Minimum data set sig change dated 08/06/18 revealed the resident had a bims was
not assessed, required extensive assist for all daily cares, the resident has had falls since
admission, has less than 6 months life expectancy, is at risk for pressure ulcer but has no
pressure ulcer, had no other skin alterations noted, is receiving hospice services.

The resident s medicine regime was reviewed by a pharmacist on 08/ 16/18 and found to have
no irregularities. and reviewed monthly.

 

Review of Resident # 2’s medical record revealed the resident was admitted to the facility on
05/05/17 with diagnosis that include but are not limited to abdominal pain, bipolar disorder,
acute kidney failure, type 2 diabetes, hyperlipidemia, disease of thymus, constipation, irritable
bowel syndrome, and unspecified open wound of abdominal wall.

 

 

 

 

FORM CMS-807 (12/08) 6
ATTENTION ; OFFICER TRAVES
COUNTER COMPLAINT FOR TELEPHONE HARASSMENT CHARGE, made by kuei wu and kevin wu

Officer Traves,

I do not know for sure if Mr Wu, ( shis-kin) has his phone or not. But | tried to call him
YESTERDAY,(before the complaint was filed) around 12:45 pm, and did not get him. But didn’t realize
until late last night, that Mr. Wu had tried to call me back at 12:51 pm, yesterday. It showed up as a
missed call on my phone. Also | have 2 texts, 1 from Mrs. Wu, and 1 from my boss, Jen wu, in Virginia,
giving me permission to call Mr. Wu.

That is in addition to the permission from the corporate office of the rehab center, to make calls and
have visits with Mr. Wu. And THE NURSING HOME REFORM ACT OF 1987, that states that patients have
a right to receive calls from those that they want to talk to. The missed call from Mr. Wu, shows that he
wants to talk to me. Therefore anyone trying to restrict him or myself from communicating, is violating a
federal law. -

The next part of this, is to document the issues of the last 3 and a half months. | have been going
through this phone problem since the end of april of this year. Mr. Wu always kept his phone in his
pocket, where it could be easily reached, and usually answered the phone within 1 or z calls. The end of
april, | was told he dropped his phone in the shower, and that it wasn’t worting correctly. Qne Sunday
morning, | called Mr. Wu, and he didn’t answer, yet called me back. When | answered, someone hung up
the phone and then Mrs. Wu called me back, and said something like don’t call Mr. Wu early. This was at
3 am when | usually called and got an answer from him. At first, | thought that Mrs. Wu had the phone,
but as the day wore on, | realized that Mr. Wu had called me back, and Mrs. Wu had took the phone
away from him! Mrs. Wu told me that she was ordering a new phone, and that the voice wasn’t working
on his phone. Yet when | called, It worked ok. | found out from a 3" party that when I called the room
phone, the nurses took Mr. Wu the phone, and Mrs. Wu took it away from him. So | sent the same 3
party into the room to answer it for Mr. Wu and hand him the phone.

After that, | would call Mr. Wu and hear Mrs. Wu yelling at him in the background. The few times that
Mrs. Wu did let me talk to Mr. Wu, it was at mealtime and he didn’t like to talk then, he wanted to eat.
So | called at different times.

After Mrs, Wu tried to get me out of the nursing home, she agreed that | could cal! Mr. Wu, yet every
phone number | called him with, ended up blocked. At first | thought Mr. Wu’s phone was turned off,
until | called his number, with a different phone, and this phone went through. Then | realized what
happened. | constantly had to change my cell phone no, and use multiple phones, to be able to cali Mr.
Wu, which | had permission to do anyway.

More recently, | had noticed that most of the time, | have to cal! multiple times to get Mr. Wu.
Sometimes |.was able to get him at 9 am. One time a nurse helped me answer the phone at 10:15am.
Another time a nurse helped me talk to him at 11am. Another time | got him around 1 pm. And even at
1:30 pm, and also 2 pm. So these were the different times | tried to call him. | also remembered that a
nurse brought Mr. Wu’s evening medicine at 4:20 p.m. And another time, | got him a lot was 6 pm. The
best time of the day to get Mr. Wu was around 1 pm and 6pm, but each day was different. And because
| didn’t know Mr Wu’s schedule, it was hard to know exactly when to call. And | was calling at different
times hoping to catch a nurse to help me answer his phone, also.

There were times that Mrs. Wu seemed to be controlling his phone, and Mr. Wu seemed very anxious to
talk to me when | finally got him. {like at 6pm) Because of this, 1 couldn’t even be sure that Mr. Wu had
access to his phone at all. That’s why | called the reom phone. Because, | thought If Mr. Wu didn’t have
his cell-phone, maybe | could get a nurse to answer and help me. Also one time it seemed to help Mr.
Wu to answer the phone. He heard the room phone ringing, then I call his cell-phone and he has time to
get it and put it on his chest, so when I call his cell phone is there and he can answer it quickly.

At first the nurses were helping me, but | heard Mrs. Wu yelling at them, so they wouldn’t help me
anymore. Mrs Wu didn’t like me calling Mr.Wu every day. So she would let me talk to Mr. Wu, then |
heard her in the background trying to tell Mr. Wu to tell me stuff like not to call everyday, etc..

Mr. Wu never said stuff like that to me when Mrs. Wu wasn’t there. And Mr. Wu had an afraid sound in
his tone, and was stammering like he was under duress when he was making the statements.

Recently, Mr Wu has even had to ‘struggle’ with people to answer his phone. Last Wednesday, when he
answered the phone, | heard him ‘cry out’ then there was a silence, and he said ‘hey’ as normal, but was
out of breath. | heard voices in the background, so someone was trying to get his phone and Mr. Wu had
to struggle to keep them from getting it. This also happened the week before, when | heard a similar

disturbance.

iam WOT narassing Mr. Wu. It is quite obvious that Mr. Wu wants to talk to me.

Mrs. Wu is harassing me. | have heard her yelling at the nurses who have helped me answer the phone.
She has taken the phone away from Mr. Wu when he calls me, she has blocked my phones, when I had
permission to call him. And is now complaining about how many times | have to call him a day, when the

«tl 788809, have to call so many times is because of problems that she created.
SS nen, Aut “Uy
> Peal clearly states that it is illegal for someone to cause a problem for someone, then turn around
and use’ that against them in a legal complaint. This is what the law calls ABUSE OF PROCESS.

  

ic 45 =
oy I Think this @moplaint should be dropped quickly, and that Mrs Wu should comply with the FEDERAL
2, oy 5 4 nid Mawes beBviously mentioned.
ty, eye sO
Ze ; (Ete Wocument was signed in my presence Sincerely,
m 8—-7-18.

Gi 7 ¢ ni. Uh, cqueliie Giebell

Notary
 

Dear Sgt. Gallagher,

On Monday, Aug. 6, around 4 pm, ! was contacted by officer Traves about a complaint that was made
against me for telephone harassment by keui wu, and kevin wu, regarding Mr. Shis Wu who is in the
Heartland of Dublin nursing home facility.

| am the former caregiver of Mr. Shis Wu, and have recently reported the abuse of ‘said patient’. If you
would like the details of such, you can contact Sgt. Bil! Krayer, who is looking into it. And a complaint has
been filed with the Ohio health, as well.

Officer Traves said he was giving me a ‘warning’ not to call Mr. Wu, and said if | did he would file the
Telecommunications Harassment charge against me. But officer Traves said that Mr. Wu didn’t even
have his phone, yet said | was harassing him.

| was given contact rights with Mr. Wu by a corporate representative of the Heartland of Dublin Facility.
This would include permission to visit Mr. Wu, and also up until this complaint was filed, phone calls.

Upon examining the Telecommunications Harassment Statute, | observed that no. 5 of the ‘said statute’,
says that a person can get in trouble if they call someone and have been repeatedly told NOT to do so by
someone on the ‘premises’.

The word ‘Premises’ in this case would refer to the Nursing Home, because that’s where Mr. Wu is
located at. It is also where one of the ‘said telephones’ in the complaint, is located. (landline room
phone)

| have a problem with this, because in my case, it is the EXACT OPPOSITE. I have been told REPEATEDLY
by the nurses at the Heartland of Dublin facility, ‘the said premises’, that | COULD CALL Mr. Wu’s phone,
and the nursing home room phone, as well. So why is this complaint filed against me? It is WITHOUT
merit, and | am not in violation of ANY of the other sections mentioned in the statute.

The people who made the complaint, took Mr. Wu’s phone from him, and are violating a federal law’
over Nursing Homes (see attached) that guarantees Mr. Wu the right to have phone communications. In
addition to this, they are also violating myself and Mr. Wu's 1% amendment rights to freedom of speech,
because in our case, no one EVER repeatedly said not to call, at the ‘said premises’.

! have been communicating on the telephone with Mr. Wu for months. And also talked to him from May
17 to July 20, everyday without missing any days.

It is my recommendation/request that this matter be immediately resolved and rescinded, and that my
contact rights with Mr. Wu be completely restored.

; Thank you,
This document was signed in my presence 0 ©
opy 8-10-18. UsLe, WL

Jatquelive Giebell

   

. 4,
Cec lat 11 ale

ao. =
Oy =
x0 Ess
Qvaneas =
~
SPEER De rhe EEA RL OS AD Ye 2 NN A Wr BAU PR ALE YY LEAL 2upYy 2 wa |

DISCOVER EFFECTIVE STRATEGIES TO

REDUCE AND MANAGE PHYSICIAN BURNOUT L} HURON
TODAY WHILE PREPARING FOR THE FUTURE.

 

Q MENU =

Home > Providers

March 12, 2018 01:00 AM

Justice Department declines to intervene in HCR ManorCare hospice

lawsuit
TARA BANNOW WF &4

WIWEET #SHARE ir6 HARE M4EMAIL

 

The U.S. Justice Department has declined to intervene in four False
Claims Act lawsuits against HCR ManorCare, alleging the provider
admitted patients to hospice care who were not eligible for the service.

 

A group of former employees of HCR ManorCare's Heartland Hospice,
accused the hospice of running a scheme in which it falsified patients' life expectancies
so that they qualified for hospice reimbursement under Medicare Part A, and kept them on

fe ' ' tat ‘ 22 7 UAT MAAR AR ATT nA nner at 1 FT IAnAN
Pe ee a RE LA VR te hee owe f
and 5

the program after their medical conditions had stabilized rather than discharging them as
required under Medicare rules. They alleged Heartland employees were fired if they did not
admit a certain number of new hospice patients.

The Justice Department conducted its own investigation into the whistle-blowers'
allegations before declining to intervene. The agency declined to comment on the
decision.

The plaintiffs in the case can still move forward with their complaints, which were
consolidated in U.S. District Court in Toledo, Ohio. The government will still receive
updates on the case and could still become involved in the future, according to court
documents.

Other hospice providers haven't had the same outcome. In January 2009, the Justice
Department reached a $24.7 million False Claims Act settlement with Birmingham,
Ala.-based SouthernCare Hospice stemming from a lawsuit accusing the provider of
seeking reimbursement for patients treated at its hospice facilities that did not qualify for
Medicare's hospice benefit.

The Justice Department late last year backed out of a similar case it brought in 2015
against HCR ManorCare's skilled-nursing operation. The lawsuit accused the company of
fraudulently overbilling Medicare for millions of dollars. That happened after a federal
judge excoriated the government for its handling of the case and ruled a witness lacked
credibility. i

HCR ManorCare recently announced it is filing for bankruptcy and plans to shift ownership
and leadership to its landlord.

 

Let ter Send us a letter

— to the — Have an opinion about this story? Click here to submit a Letter to the Editor, and we may

. publish it in print.
Editor

 

 

 

RECOMMENDED FOR YOU

— A COVID-19 heroes must jump through hoops for workers' comp
en

ae a 4 aa 4 GRAF ANA A TAA AA a 1 aA IAnAN
 
  
   
   
  
  
 
 
 
   
   
   
 
 
 
 
  
 
 
  
 
  
 
 
  
  
 
  
 
  
 
   
 
 
 
  
   
   

CRIMINAL fae RcRIMINAL LAW § 1412

se or occupancy 6f. 0 frm the commission of an act that, if committed by an adult, would be
property under £ crime, may:

ir ibiti E: .
pejomeate » harbor or conceal such other person or child“

vision of Wildli :

nting and trapping the provide such other person or child with money, transportation, a
. ” ; : weapon, a disguise, or other means of avoiding discovery of ap-

itrant or other pracé ig E : prehension®

Te ‘@ warn such other person of impending discovery or apprehénsion®
the state when vidlation g P P 8 ry PP

l, leased, or contro
tons of the Revisd G
¥ weapons, or dang 5

i destroy or conceal physical evidence of the crime or induce any
f: person to withhold testimony or information or to elude legal pro-
F * cess summoning him to testify or supply evidence“

» 60 icate false info i nt

Pre commission of any of the proscribed acts with the requisite
Bae ent constitutes obstructing justice.“ The seriousness of the violation
ee rpends on the underlying crime or act. If the crime committed by the
mn Fen aided is a misdemeanor, or if the act committed by the child
led would be a misdemeanor if committed by an adult, obstructing
i fice is a misdemeanor of the same degree as the crime committed by
th ieperson aided or a misdemeanor of the same degree that the act com-
fh ited by the child aided would be if committed by an adult.” Except
is Eatherwise provided, if the crime committed by the person aided is a
iclony, or if the act committed by the child aided would be a felony if
sinmitted by an adult, obstructing justice is a fifth-degree felony.® If
Hé crime committed by the person aided is aggravated murder, mur-
fit or a first- or second-degree felony, or if the act committed by the
Di d-aided would be one of those offenses that, if committed by an
lt and if the offender knows or has reason to believe that the crime
Himitted by the person aided is one of those offenses, or that the act

ee.7

12, 1413]

liscovery, apprehensig
her for a crime, of

of a crime, or C § 2921.32(A)(1}. As to circumstances under which a

7 poneuaon pec § 2921.32(A\(2). Peal, is deemed to act purposely, see
a ue a is ERC § 2921.32(A)G). 46. RC § 2921.32(B\(1).
i Enc § 2921.32(A)(4). 47, RC § 2921.32(B\(2).
45 RC § 2921.32(A)(5). 48. RC § 2921.32(B)(3).

YA oe 3d 403

 
 

 

Coe f. Le c. 7

 

 

   

_ Mes fry Mon Dee B ; Wed Dec % de 2
; - A wr wee byte?

; fy. Wee had fe ter tw ete _L lade ot Ae tey Lee oe . - ore

ate OM Ca LO rai f ‘ icté Y Cah &
Avyiwed ot mooe th Word 7 “ c ms \" | - 5 Avrontt ew AVR = Af fan @ >

a x Ae (oes ee Biel Bee

ava : i. f . i
La OCA Cth Lhe) ttt

ch an

AUTRE ~~ Bee. Chey .
&

[uke ¥ Ge SS one Weck,

ai nla of Howe, Doar
4 Sse Dice, § WA GQIAY
He | ids mi

n
Bui\ac feed a pel “hy Ned lat | . yyetae d teri, Lei CLS Lia
pices av OG HF eden his Ferg or Mer Mee ) Juct cule
table here le Bats. Le Suce it | Des {ko e .
Bethe Sp yw Tarn? op Aes 5 red by Vocecbs te hath, deter «as
CAuge on uy +h; aia & pollen aot, het @ Fie fru Vg bee, a -
-———4__ st

NO Poa.
B Dy; Pe Wa 7 oe cot ft hoe ot: drut |
WAS ak AG vhs Ce bs Ld A SY /, 1 et: ‘db

Binoy. hoe frye 7 aa Lt ey Awhile.

 

Pree s
DHAd pocls.e He rite FR OW yet.
iy, Leer poe “Flic by hs Ve IO lad Sbiby aps
th hed. Wie, beeen buseds bh a eetels
thew Gnalle tek ay

NZ {oy atola e [
1\ f Gs, rep al Ce Xe weg s Sie Le ae
ae 2 A ienwcds Poh tose t | ot

sya A “ .
Fite Leal & couburten,

en

z o
a 7 u Hatake is [cts Aes core _ 1 .
NN 5 rhe ¢ leyieo- VY x « hoonincecd a tf ce,
ix Ltr) Cait pel
i

oF fo \4 _ ot
Lely Ei wt AAR. fis wee >

(

 

- 4 ue yl He a
L a & VMS 7 \ up da. Gy. xf peel
my eile ‘ a

pr ‘a ia. wl oF
' fr rh Abs Uceat

 

 

 
 

 

we tod L f € Ne ap ys elit Deg Cc. 14. LA d
Vy AW AA 40th P. bakes ‘4 fic pucks '
Al 7 vo. : Bath of SS ELE =
zd. VAD Loin ga mente “. el wd Wee L peck > EN Olu Judie
a \ * Fiber * Rane ch Meds « a
A gu kaye us ‘ a wth Fy, ut rk \ ae ms -
i _ \ \ 2 i? Pa § q . Pree. Lot bey Attn pte, fer
MMi Faas FA be Beg 7 A x*, aah a. ined a Pon, eo

yiav pe : Alot hae bute : nay
Bite eo aris, watts | eetag, ae) much tate
Aste 4 wh, ae, a . _ cy Na Pw hos ee woes! ' Ne read jo ca a Ley 2 4 ia eee ( Avter, of\

4

Lae get, | PF. SS Scowe Poin oot betas
\ ! Mei ALEA wl vad Lape . ope
i* Bed phd Om Wrecking Veoh , J

 

 

 

 

   
  

C, oo
bey . ~| wight i
Oe, ly , {
Xe A Ne oy - ® QE
A v : Ky o
; Cokie wy a % yan tate tad, ih : - Ww
ee a4
hy fae t hye aoe A, {. :

Wipe toda Drad Quek “~ 2B pi 224,
Slices, Dow Shite. o SSurute og ANC tuur,
why abl hid a et ie ee i is Le | | pa Joan 4
fake hed << Grtnie, od if. a Poh Bones # | cr fae sthedt oe
PILL “A Ackley Hey bad NM a { 4 S fag. D one pan 2
peters, Cw beS 0) 9 ' shew K N Pu | ogg x Hn pled) . U ning,
[Klaine CU jue TE: Ye acl pe tie) Ase cid ay, Aritut «4

Mra” AV bs Id AVEO Ja todiving i UA Cha wtih hich. 4 One ast a6 ad

: Jed tu he 6

yn, 4 a
MNecbkedy Aye Pome cles su Ss ai its ve ssl, dank line

 

g

 

€
 

 

 

 

 

 
ad a. +,

+ 4 4)

7 a eis ul ? f
1 en ri oh

7 r TOU ALWIL:
oO
' Maiti? tal A Sous 2 Dads, joes 7 at fee Boe Sh
u : whore ‘i L 25 2;
poke SL this eae! Ee wary evel ie pots
I : At! “baa, |

2 Wowle: o ion x re
Lo 2 ana “a patty dha, X u \otes pba ben
pal Ce the wy 4 bly
LE evel,

4 owebi4, ee ~ aid fab sarowed < pul
eroulrfed) Ce Peery eh ie ee
ied tC file ke t,

     

 

 

“ 7 a bis Code a

tA. Leg bites py: Ke tA Ave ;
to iF Ai

   
   

  

 

c= Cound je %
Teles. ahaa, The Sem, Cre mt las Aiaack ° gc: “te YW TZ bor (- 4 Meigs
ie A * AAs Tam Choe ee, Code. OX pes Te dupe cle be bf _ ey Cech
j » Cée¢
“Peathed. 4 fendi Te Pe sunt po es . \ i - Me . l li
hook, Priud, sock conn Pride ern ty’ Mag Gr ees te
iy Ye J A WL, se og dep # tke Cow bac = joo un |
beat Ttenrk nH, Die,
bee ee Axtird Ac cB |ele
Mact geen Arvapiort . J

  

 

  

 

|

— OO, u'ed i

Sexe, Ny
at If? Bl Cighk\p LSI sacl

 

 

a \ Ie ae el . \) ih
| Pls oe oct
. : aT WA She

a r) fy Low ce
1 Me Wee he tO, XM A on ‘ AY
bah, Ube tac in
4 A
, AS qd
Cite "he tise

hy

: Nawal 2 Daag” xO

CG me < Bul Uy. 3 D.
tet Minordtat wled - a tumack. Sin UE arg

be 7 Uw A A Sect me pod

et, AA. - he. wf ne AA =

eee asi, . pr 7 jackie OQ Mie, tom amect be

mf ee Pane Met [ah oN nae pe Oe

   

ABLE Does Le LC
) WL
Vow, A Ih imc ihe un. Cl
ac hed Al 12.4 y" Yo ld

Ita CMe phot |

Poin

      

N Ch te beg fe ch
Se, ha,
  
  

  

Aydin S nell, 1 TLS ra
i. vig tet Neth bint fy 4 wake ER, he i
(saat \ ALS tie oe 4 ied om Aih&

(c : a" 4 E\ ne tp oa Le nus ng Be, e
whe “" iy 2 . ny | , 2 —
‘ah AA wet ALMA o. woe ae th ot Lae AS : = 7 |

Yee aA. oh Po bea Ve ht .

t | eA .,! oe
\ . Hh : 7 . 7 my At oe wa pt
4

   
  
   
    

yw thus AA otng he Koen
das Le te One Sey e dD Came af]

ANAS TTA ra Lee shel, ey chery. a7 Maks

Les oe noe Litwee i SECS one ae Aste ped.
Sens C1 AL ees A. LU feed AG

- oo a

AE L ; r , os
‘ n & — dey J 4 Pregl inl Ne SY oe.

LMA, a “x . cs a
RN ele BE Ne Lape Ana leay,

< . Feng’
SO Ae he
Le. fet ALY. bteu « cbse)

add, titi. pti wha Coble,
Aewetall , eth Seas 5 antele Tidun
R Oo

        
 
 
  
    
  
   
 
   
   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Misti. machen. Oph, thet he Jail
A put Let aw Nile, » HN poad  rcton fein
| ond, @ teswotha be.

|
P

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

_ ! C) —
Nodaw casas aby Spun. tlelped wis

take, oe bath -(Bhover\ te,~fook [83 tea
aglls qi Aeesp nm. Pact Peg x fresh sk

_»¥ Aapoy ow Wim. [Nessaqed Is Rect wit
loon, He ate avound bpria9 ad alot of
rouble wal hug at fuch Wid, lawudkry
a Ad wWn fay bul-patle nes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
— hates May 1S

F_ gk heey ot nop We Cave Shes a shower,
AlLd ol

2an Oltles, Jarfou +o bod, asta
7 | Enot madsiaqg, | ot Ls/S om, ‘Took hits DUS
- — lie tm

arlpuw. ed Al yoaurt
atk [PQ0y. mn. Paia Ve cunwed, < dP) lountyer,

: Tbk Oo ue the Yrash ee Yrouvt neds reclad |

_ ets cut of dale, SWEAT wal hice puch bed

: ° d out Show 2 used do Owet>
a | Cla Sie ntesth. .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

Qe PIR esr)
PACS FY TST POOR PAPA PMc

 

a

DP OH (pode BPRS APS eas SMS

 

“AS PrrrAy Osye_ ToS Ew

 

OER) BPG 20 TOA DORS RTO Wes. ~Ab

 

Wayja] IY STG SOM ST ION HY AY

 

REE OTA SW OER "NOSE PMU

 

=

ph yor | Sy: “ONY G) WPAN] Pit —

 

7 HOSS COUR 4003.0 Puy OTA VIE EAT oS)

 

‘—

TAMAS & o NSS VIOOU ee TT

 

 

 

 
 

Fy don — Maye [fF

 

 

 

the cpt lew, at noo, Shis took ¢ Shower

ate claStua fu fora lr, bth, Changed)
hash 2. cla ual) then ete ahuiv., Took his Gills

oround, 12% 220 Pit, xe his leh, ack (28Q.,

 

 

TD vacuu D the, Linky. Proust a clean Bath ven,

 

 

thy Obks New ai! Preah le, woshedl) Soy eer his
| Showey [He al Glaus ake he 7S Col (Q.\ 7

shaved hPu at alte loon ou kes face.

FP fled UD Who, Dispensey. his Awe Bol

 

RK axeveeP.e todlae,

 

 

 

 

 

 

 

 

 

 
 

Sat whege—— May, AO.

— QJ

= Of howe, at Pyne Cay Slis «
shower, Ye had 2uoualr Clean cloWloS,

go 2 wSil weit ¥21l moday Ya do vhe
 -laundye, Gorm Wwe @ Sst iuaSSege, wo) If
zc also Say Lod Ao ovms ¢alsO. Huey
pote, ChaPy a Ovike, looked) quetur clear:
dst) oo0d,e Shs Say® ha, ol wady esk
hrs pile? Weed ois polly Mate
Skis add hak down aMtey his ele,
Cloaued Mes alasseS Qld.

rs rs an rns

C=7

 

 
 

 

SAE te Moulaa—— Mace QQ
: = == —
| Peet hone, et hook, Shis wes Sled me UD,
Prblek Sowree Warvur Soy wit k a spk took’ a.
Showeyv, hoon etudWdards,. Took latoh
PSUS ayrund (2:30n in A ale Leh ene
. iattna Woe vegtnitan kook, Ver Asalthy a
Brayted,O lous diye Changed) holabed, MCistemed
geal act Vad ess Shs. valk. ak tee
| ES RAS FG. NO Bee, Su, Heddy portly chk i
D\ que hd | “aA at, vapbekhatl. Sj, beg eV bed ot | a
Es Haband - -Sroweds Kind of lonlge DT per Ff

He, Ong, oe Pa UP ahaa bd. epuld Seo, 4
he EZ shawk hia lso.. , ;

 

 

Pea

 

 

C

. ae
Te cena

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

: Wed edly: — Maye AY

. . ea

— IL ot hone oad LADWe Gare,<Nhig
a show a | Int Gow oe Enaptied Cha§

— 2utratto color, Clean clothes ow hows Did nat

— lady 409 Hoda. Pit divia elatles 9 Se
= Baa L\ hun Jo tontel, Wy ore re Gul
_ avobkd [2.9 $m nn A aN at /2Q' Yo so f
— eating | Qiece af aoa Creamed wie,
— Naclenad hy cleaned hf acest he fx i
— wo] yw wel bobley to day Ver FOO

— _ K Shaved) (\ Pn al /p.m, DI Pic oy
= XS oe) LUSUU ») Warley nou Di Vas

— Sof, We, - ye rackets | | hesaek , Le
ea Aeeked his sowed a [enh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

ease Friday —MNay Bo

Sema

 

 

 

 

c j Gh

 

: tisod! vil Is UU

Te apt hove, = 1IA-Dims Gave Shes Q Shae, i

lunch-duse\ belo Wes yehover.

 

 

Full bodm lof ou. Ewer UV ine. hes Swell
; dou apa: Dd Jase dvace. Shs ave, ound

 

| 42530 oy SDe Had Swart QS also, DFP)

 

l@eha@ yacuuw® fod of (Sleps is. Aggustairs)

f

 

Ws. Deon Viae

 

(ev iss), len, yegulor ¥. i
Crinnad? losseS, Skis WAS “Raed ox bd) dowu ar

 

Ons: was ‘walla

-No Shoe thay. ov. axsy dee,

 
  

Ok}: i), Weeds massaadl his fay hauls, |

 

oK todas «Spa $a ) oct We

 

 

FPL d, usp “te

Bho Way” a Chea nob ig’ a le oss Shien = ii

uc ea dhe-bvaslee

i Ae. SQusy of-whe Cavbidona 7

 

 

 

  

 

 

 

 

 

 
ay [¢0(20
Satta Maye 27

 

 

 

J oe _Shis was’ ov bs

 

 

tial had ® aird DU Wha Cloov. ste Seomef

 
 

[ye toate Yi. Ba lutea staud, ell
he, Wan ud. atdivsth Save lm a Shorea

tie

 

y inf Valse. Act OW cleo. alotlees Seu

  

 

 

hyp; ngs, Aiso rtrewas
tp nee he 4 i Vic LISS ids SS
_ deeloye. Cpa, Ae IE pro Vacslat tn eS
hoooude L ped “wsmme 3C- he ek S- ah
wach’ SF So dbitause, hes hod Been MoS ot~
Falttva, ‘tH, Saye St +0 p> oe ee
Rooun ve ree avwed) s
Suvued ou Weer 7 Vacunned) le, Boar o,
ton ord Ye adh. Seeywwl Yo wardtsto
B dvev ssn ~le, tha So 1 propped)
ine "up uh ie We ith, Sen ash
we to {nvertav, Whe, Bills Leow Yay He
Sey, Whod- was Ww sSins, wack dow T UdoVK
Sis ale 5224 < fix boy Sus bere

{

  

 

 

 
 

 

 

ee at Pe at EBS os Shis wad up
AG Yon meds Cv 0 Unf neo, We bas
Banctray Bwvock swallokxea Yow « also

 

 

Susicved Du. Aviuleirccx. eusSKhd also, Thyew

 

 

ALE assout TH - Was Vevsr doper ostofe
ie Lo touwWed, Gher a8 Ws ca Bund 6

Why. de. had! not taken he, po vasettn
wi Boney 2b ove, He. itn on Saf ouenithhe

 

= rads") L On dae S Did | lots of laid nd

 

 

 

 

x t "ip Calliue. Overy O Jon hes

 

 

 

Las optPun? Dork understdurd uly B Tonk

 

 

Out he, 4 lee Sevurseecl Hathwa UR, Co met |

 

__| Vor aumody Pry hall 2ShRS voom, Skis ~fook

 

Wis 2Wening aalls ae BS Opyme oy Sd, ase,

 

aldeywards, aid bagle down alder onlPrroc,
Shis i gE Slagst alot “today ofp aber. Leth

Ot “RASO Pe

—ali

 

 

 

 

 

 

 

 
 

 
    

ve
EA OMOUT CU ae crt Pus

WeperoPig. ‘in Vher new Combsiiwy boudltk
Zen wrll Alves Fo WP uw whe De, ant Noes
Saye, Sls q ahowey x loti an. Va cunmeay
Hho Ploor 4 took out Yoo tvoshs Hes

 
 

 

 

 

took lone meds at IALaQ0a ne “The SE
<shawd, him, a Baw hema Lost y MASSA
rhe, arte, Snake Nate Oa Shavge Shes
SRenS ch che, WaolkFuget much belly edy.
Pin es odooick Yh?

wae

 

 

 

 

 

 

 

 

 
 

 

 

‘Brough @ cake,

 

 

Wk wee Cane Ses a haath Jaffa .
ITS, ta Ks. Cait Arn ba, hes Lauck DIILS

 

ver Oe Soe. ayonginia ct depen
kelfuee mau by Cow8us Lyin VaelPinc Way SS
le wep Sativec afl 8) pnd, Wok ozf te,
Sash & valde Whe Shts lagelbralalbal]
_ ihe Oi) oocd) wh Ht, Tg bitucS cpa loon _|
low Ws Bete at ae Slesi4 wal kA |
9008, todaue, wlohe ev oN. a Weak alse —
Banas Min Bir vic his-Lacasae a: |e nad

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Shits ook -@
~ Todo Ma Cfoan ely
Qo ghia Sls, at
nou) As. ave, Cy SeSanf =
+ pre Shes * [nr a Rood
| | LUA ok. Duk pik only) Arutpu
oe his head), Chawed Sey
| Dan dose bw Whe ches),
- te Sihis IL Ove Su Mua chair-aqeaty.
~ tad Wel oy desk, AWK sw, [kb he,
. h sect Pa RoI por Lrow: whakis,
_ Re ook hrur to sper Chofoue
Vie Hey lafd, | down,

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

L

  

ae “Took baal as of B/D Ake fre

Yop hbony-at hoon, Gave Shes a Slower &
LV body. lotPove Clean clots alsozC a

Nhe eed, “DB Va euuned) We Coo¥. SPvogped 7

Ente, | WAP a Bi llow Mela fo aes ape
allen .O Wary ; Aww Aci laundygi-toda No
NG ~ USt “Nob Sune: Wher Rue,

iy MOV wie. WPL stake @ [Sihe,< bade

aL wl cha kin. over $P{) 7pm tedste
A rawed ot OFM. ae dA ODE AW BOAR
Cornea Si: ot stds ( Kaveles ne 2 *

Sevutbed, he bah Wud Cred. Jaz dig
Shs lard dawn ATA nso, Can, bin ma L

   

 

i) at 4:

  

 

 

Lyte, Coupet Ss Com @ rae. Strasbevra,
Undey 1833 athe ohatyt had dao lk dum aber
. AP. T_ didi up Ye ot! 1s_ Roy Yow N3.2.g Ke

dex, Shis oak Ais paouhn Ds at
GAS mn a cle, at G45, “Toad
Avenuck CDi, Sleest-sonnd]/ oc

 

> forte Ses ofl

 

at apr Sd,

 

A UWVLD
i

 

 

 
Friday — Wun, q

 

 

 

 

 

 

 

4 eo
Ee got howe Ground su. Cle au, he,
“ah: 00UWA_ UD _g WH staal fae

 

 

 

 

 

 

 

Leg Ee

: _ he Soc Sod
ache a_Laat—rnassage. Cast

te cae . | Boy, aon

 

   

 

 

 

 

 

euaiy stowool, Gs Shed fe sat Tied

 

#0 Stuy’ Misti him he bad Ye Wart

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

COAT

at vod)
=
7

SD,

ko wig

 

Cau, Shes ‘Gk
te
QeTugu f22U.-

__!
4

;
howe,
ZEA

a!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

a ee

Se ee

eee ee

 

 

7
be
4
‘

i

tthe ean ee,

neat

698 RI.

(R.1.1996) (quoting Melnnis. » Harley-
Davidson Motor Co, 625 F.Supp. 943, 952
(D.R.L.1986)). Hewever favorable to its
defense in the federal court, Smith wag:a
stranger to the ibill of sale“betwéen the
receiver and Sherwood. and -thus has no
standing to come before 4.court arguing in
favor of its own interpretation of the origi-
nal sales contract. Id.

[24] Although our ruling with respect
to the standing issue is dispositive of the
appeal, we nonetheless point out that
Smith’s substantive arguments are without
merit. “The power to grant a nune pro
tumc order * ** is an inherent power
whereby the trial court may * * * edrrect
or amend the record * * * ‘where [it] con-
tains an incorrect entry or fails.to record
a substantial occurrence. in the proceed-
ing’” DeCarli v. Webber; 784 A:2d. 288,
290 (R.1.2001). (per curiam) (quoting 20
Am.Jur.2d Courts § 29 (2000)}. Aceord-
ingly, the Superior Gourt justice had the
power to authorize the receiver to make a
confirmatory assignment to clarify the
court-monitored bill of sale. ‘In reviewing
this decision by a hearing justice who sat
. without a jury, we will not reverse the
ruling unless the hearing justice miseon-
ceived or overlooked relevant evidence: 6r
was otherwise clearly wrong. Yates v.
Hill, 761 A.2d ‘677, 679 (R.1.2000) (per
curiam).

[5] For a justice of the Superior Court
to reform a written contract, “it must ap-
pear by reason of mutual mistake that the
parties’ agreement fails in some material
respect to reflect, correctly their prior un-
derstanding.” Jd. at 680, In support of
the petition, both parties to the bill of sale,
the recdiver and Sherwood, affirmed that
to the extent the contract as written did
not assign Rosen’s copyrights to Sher
wood, the bill of sale did not reflect their
mutual understanding that those rights
had been transferred. These affidavits

818 ATLANTIC. REPORTER, 2d SERIES

barred by nursing home from visiting re
dent brought action against the home
its administrator, alleging that, in barring’4

    
    
   
  
    
  
   
 
   
  
   
 
 
    

were sufficient evidentiary support forthe
order allowing the receiver ‘to assigh' thé}
rights. to Sherwood nune pro tune: Si?
Bloom. 0. Hearst Entertainment, Tite)
F.3d 518, 524 (6th Cir.1994) (declaring ulft f
affirming ‘a trial court's decisiori that initelé!
lectual property rights had been cérvepta:?
in:dh ambiguous contract, that “onéwo ia
be hard pressed to imagine more: ‘odiniptle;
ling extrinsic evidence of the parties’ ‘iit
tent than the unanimous: assent of oppodty
ing negotiators”). Nor was the: oti ia
preempted by the Copyright Act. Thetis
der did not address whether copyrights:

existed for purposes of federal -law: Alt
merely allowed the receiver to assign it
Sherwood, nune pro tunc, whatever copii:
rights may have belonged to Rosen.

;. retaliated ag
E’ Abuse in He
 alléging that
Fi and negligen
- $ress. The jt
» dants on the
5. E dent son on

      
   
   
     
  
   
   
    
   
   
  
  
  
 
   
 
  
   
   
  
   
  

 Siperion Cou
z. bon, J, Samick
e

home Court,

having fled
dismiss Smith's appeal, and affirm th aving filed or

der cf the Superior Court, to which:
return the papers in this case.

Chiéf Justice WILLIAMS did not *
participate.

» E eorMnee SYSTEM . ‘
I tes Fle: ; sponse to son’:

ida to give 1
{ Biftiction of em

John JALOWY od

v. 7 |
The FRIENDLY HOME, INC. et . Health Tt
No. 2001-238-Appeal. ee on :

Supreme Court of Rhode Island ve
j
March 26, 2008.

  
 

Sor. of nursing home resident who

 

incident of alle
and sending lett
pi to. the Departm

 
 
   
   

   

 
 
    

    
   

 
 
 

i; him from the premises, defendants had
|. retaliated against him in violation of the
i. Abuse in Health Care Facilities Act and
alleging that they committed intentional
- and negligent infliction of emotional dis-
tress. The jury found in favor of defen-
’ dants on the retaliation claim, but for resi-
dent's son on his emotional distress claims.
Son moved for judgment notwithstanding
the verdict or for a new trial on the retali-
ation claim, and for an additur and a new
trial on the emotional distress claims. The
ht Act, The or- Superior Court, Providence County, Clif-
ther copyrights “ame | tO”, J., denied son’s motions and, notwith-
ederal law. It <a: standing the jury’s verdict, granted defen-

support for the
w to assign the
pro tune. See
nment, Ine, -33
4) (declaring, “in
cision that intel-
| been conveyed
that “one would
e more compel-
the parties’ in-
issent of opposr
was the order

 

 

 

 
       
      

 

 

 

 

 

      

er to assign to 8 fee; © dants judgment as a matter of law on the
whatever copy:  lMmmer claim of intentional infliction of emotional
o Rosen. “me. distress. Resident’s son appealed. The Su-

preme Court, Flanders, J.. held that: (1)
Laying filed one or more reports under the
Abuse in Health Care Facilities Act, resi-
dent's son was thereby entitled to sue for
relief under the Act and to obtain the
benefit at trial of a rebuttable presumption
= that his banishment from the nursing
F home amounted to retaliation against him
* for filing reports, and (2) home’s actions
were not so extreme and atrocious a re-
sponse to son’s perceived intemperate be-
havior that they could be described as
utterly intolerable in civilized community
so as to give rise to claim for intentional
infliction of emotional distress.

Affirmed.

we deny and
d affirm the or-
t, to which we
se.

 

5 did not

Seid a

ry

att ae inal

1. Health 751

i, ENC. et al. =
. . Abuse’'in Health Care Facilities Act

peal, .

p provided: son of nursing home resident
ide Island. ‘with protection against retaliation for son’s
3 writing letter to the nursing home voicing

concern that nurses were neglecting their
duties, telephoning the Departments of
Health and Elderly Affairs to report an
incident of alleged neglect at the home,
and sending letter addressing this incident
to the Department of Elderly Affairs, de-

ssident who was
mm visiting resi-
t the home and
that, in barring

 

JALOWY v. FRIENDLY HOME, INC.
Cite as 818 A.2d 698 {R.I. 2003)

R.1 699

spite the fact that resident’s son .never
filed a formal report that included all the
statutorily specified information that such
reports had to contain. Gen.Laws 1956,
§§ 28-17.8-2, 238-17.8-B(b).

2. Health 751, 817

' Having filed one or more reports un-
der the Abuse in Health Care Facilities
Act, however incomplete they might have
been, nursing home resident’s son was
thereby entitled to sue for relief under the
Act and to obtain the benefit at trial of a
rebuttable presumption that his banish-
ment from the nursing home amounted to
retaliation against him for filing reports.
Gen.Laws 1956, § 23-17.8-5(b).

3. Health €827

Trial judge’s instruction that nursing
home had “no obligation to prove any-
thing” and that burden was upon son of
nursing home resident to prove his retalia-
tion claim was erroneous because it failed
to accord son the benefit of the statutory
rebuttable presumption that son’s banish-
ment from nursing home amounted to re-
taliation for filing reports alleging violation
of Abuse in Health Care Facilities Act.
Gen, Laws 1956, § 23-17,8-5(b). |

4, Appeal and Error 215(1)

. Although trial court’s instruction was
erronéous because it failed to accord son of
nursing home resident benefit of statutory
rebuttable presumption that his banish-
ment from home amounted to retaliation
for filing reports alleging violation of
Abuse in Health Care Facilities Act, in-
struction, as read,’ became law of case
since son did not object to it, and even
though son belatedly attempted to argue
this point in connection with his post-ver-
diet motions, court did not err in refusing
to apply presumption in deciding these
motions after previously instructing jury
as it did, and this was because son had

> aria

ace ie ELST E OF
 

   
   
  
  
  
  
  
  
  
  
   

aS A PT EI PEI 10 NP NC PPPS TT

700 RB.1.

818 ATLANTIC REPORTER, 2d S#RIES

ea, .

sale Fine am,

ei

 

  
 
  
  
 
 
  
  
 
  
  
  
 
 
 
  
     
  

waived any right .to obtain benefit'of pre- distress claim brought by nursing home verdict |
sumption when he:failed to request appro- resident’s son, who was barred from home, a court
priate instruction and failed-to object to the trial justice erred by effectively treat- a jury’s
court’s instruction. Gen.Laws 1966, § 23- ing it as a new-trial motion and concluding reasonal
17.8-5(b). that son’s case ‘was “against the fair pre = dence.
5. Health 817 ponderance of. the evidence,” and judge - y 12 Dan
also erred when he mischaracterized son's r
Nursing home and its administrator “ _ Alt]
banishment. from -home ‘as merely _. ' a :
rebutted statutory presumption that ban- ;: a [ory withe
: ing” son’s visits. ee

ishment of resident’s son from nursing . ' son to
home was in retaliation for son’s filing of 8, Judgment €>199(3.2, 3.3) “ “and hon
cae ae Lara as Abuse the When ruling on a motion for judgment © - 7 clos

h € are “aati - . th . oid .: © as a matter of law after the close of the m f : a
ba Oa voult th &s ie a shcaaeh ol evidence, the trial justice should consider 4 fi a
, 2 a ‘th st aff oo a ae _ nrcl the evidence presented at trial in the light Ss ie ferme
Sa at at ee ‘i ov to the ted most favorable to the nonmoving party, 4 E eal Le
ae 7 t at, on men ehore vn ou ad without weighing the evidence or evaluat- ; r vioiliz i

bo men al me a oencit chin, ing the credibility of witnesses, and should m “lk ‘
(ame ae ee cali meniier a “pen “pus © draw all reasonable inferences from the Ff a ai/o|
mei bitch”. and then put. his fist to nurse’s face “ie, = s distress

evidence to support the position of the 4 AF

iors a7 7 oa },
iS and said “And you, too,” and home's staff nonmoying party. -

had complained that, while visiting resi-
dent, son had attempted to feed another 9. Damages ¢=50.10
resident and was, in. general, “running To prevail on a claim for intentional

ney rampage around the feeitty. " Gen.Laws infliction of eniotional distress, a plaintiff
th 1956, § 28-17.8-5(b). .

fundain
was rig!
from its
prevent
the prer.

 

Ps

  
 
  
  
 
 
  
   
 

must show extreme and outragecus con- 4 Be 13. Asy!
6. Appeal and Error e=s67t1) duct on the part of the defendant. . i an ‘Hea
a eee oe 10. Damages ¢208(6) Ge Res
By téjecting nursing ‘home resident’s m joy a ci
son's alternate motion for a new tital on Whether conduct may reasonably be @ visitors
his retaliation claim against home under regarded as so extreme and outrageous. as i é so long
Abuse in Health Care Facilities Act in a to permit recovery for intentional infliction t Fe health «
few scant, conclusory. sentences, trial judge of emotional distress is a matter of Jaw, to 4 b staff, or
failed to independently weigh the evidence, be decided by a court, and if the court y iy = comply -
to pass on the credibility of witnesses, and 4"Swers that question in the negative, it | r  — procedu
io draw reasonable inferences therefrom, should grant judgment as a matter of law a hi 16(a)(2\
as Supreme Court required, and in such and dismiss such a claim; however, in de- - |

circumstances, Supreme Court would ap- “iding this question of law, a court may 14. Jud
ply the appellate rule. and examine the eed to rely on the jury to determine j __ Tri
whether the party bearing the burden of ‘jj evidence

record to determine whether there was party g Saas
any competent evidence that could support préof has proven the existence of certain adminis:
duty-triggering facts. Restatement (See- duced b:

the jury's verdict for nursing home. Gen. y-riggering b
Laws 1956, § 23-17.86. ond) of Torts, § 46. aan in

WW.

7, Judgment ©199(8.3, 3.14) 1. Judgment ¢199(1) adminis
In granting nursing home’s motion for When considering a judgment as a law witl

judgment as. a matter of law on emotional

  

matter of law after a jury has returned a

tional in

 
 

by nursing home
yarred from home,
’ effectively treat-
on and concluding

tinst the fair pre~

ance,” and judge
laracterized son’s
as merely “limit-

1.3)

tion for judgment
the elose of the
: Should ‘consider
trial in the light
onmoving party,
lence or evaluat-
188e8, and should
venees from the
position of the

| for intentional
ress, a plaintiff
jutrageous con-
ndant.

reasonably be
1 outrageous. as
itional infliction
latter of law to
id if the court
he negative, it
i matter of law
10Wever,-in de-
 @ court may
to determine
the burden of
ance of certain
atement (Sec-

idgment as a
a8 returned a

 

Ey he heme oF a

 

 

if !
ae
a ri
q
—_—
z=
8
ee : -

= ay foe

 

JALOWY. v.. FRIENDLY HOME, INC.

RI. 701

Clie as 818 A.2d 698 (RI. 2003)

verdict and resolved certain factual issues,
a court has a duty to reconcile, if: possible,
4 jury’s interrogatory responses on any
reasonable theory conaistent with the evi-
dence.

12, Damages 50.10

Although nursing home's nonretaliato-
ry withdrawal of its consent for resident’s
son to visit with nursing home resident
and home’s-other alleged misdeeds, includ-
ing close monitoring of resident’s son while
he was on the premises, were no doubt
stress-inducing, home’s actions were not so
extreme and atrocious a response to son’s
perceived intemperate behavior that they
could be described as utterly intolerable in
civilized community so as to give rise to
claim for intentional infliction of emotional
distress; as owner of real estate, one of the
fundamental rights that home possessed
was right to exclude unwanted interlopers
from its premises, and home did nothing to
prevent son from visiting with resident off
the premises.

13. Asylums ¢§

Health ¢-582 -

Residents in assisted-living homes en-
Joy a conditional statutory right to. have
visitors of their. choice without restrictions
so long as those visitors do not pose a

health or safety risk to other :residents,-

staff, or visitors, or a risk to property, and
comply with reasonable hours and security
procedures. Gen.Laws. 1956, § 28-17.4-
16(a)(2)(viii). . : .

14. Judgment ¢199(8.15)

_ Trial justice erred in balancing’ the
evidence adduced ‘by nursing home and its
administrator against the evidence intro-
duced by nursing home resident’s son, who
was barred by home from visiting resident,
when ruling on motion ‘by. home and its
administrator for judgment as a-matter of
law with respect to son’s claim of inten-
tional infliction of emotional distress.

15. Damages ¢=50, 51

Only two classes of persons may bring
claims for negligent infliction of emotional
distress: those within the “zone-of-danger”
who are physically endangered by the acts
of a negligent defendant, and bystanders
related to a victim whom they witness
being injured.

16. Damages 50

‘Nursing home resident's son, who was
barred by home from visiting resident,
failed to establish claim for negligent in-
fliction of emotional distress against home
because resident’s son was not physically

endangered by nursing home’s alleged’

negligence, son did not otherwise fall with-
in the specified classes of persons who
could bring claims for negligent infliction
of »motional distress, and son alleged that
his stress resulted from nursing home’s
deliberate, retaliatory acts directed against
himself, rather than at a relative.

Thomas Dickinson, Providence, Bruce P.
Gladstein, Avon, CT, for Plaintiff.

Thomas ‘R. Bender, Joseph A. - Rotel-
la/James T. Murphy, Providence, for De-
fendant.

- Present: WILLIAMS, C.J.,
FLANDERS, and GOLDBERG, JJ.

OPINION
FLANDERS, Justice.

This is a case about ‘an unwelcome visi-
tor to an unfriendly nursing home. At
least this is how the parties perceived each
other. Although the defendant nursing
home dubbed itself.“The Friendly Home,
ne.” (home), this euphonic « appellation
proved to be a particularly galling misno-

a
ue

Wi

wmre eer LE

 
 

 

 

 

 

 

702 R.1.

mer to the plaintiff, John Jalowy-(Jalowy).
Indeed, the parties’ dealings with each oth-
er in late 1992 and early 1998 could be
characterized in many different ways, but
“friendly” was not, one of them. At that
time, Jalowy’s riother, Stacia Jalowy, was
a resident of the home, an assisted-living
facility for elderly residents in Woonsock-
et. According to Jalowy, the home unlaw-
fully retaliated against him for complaining
about its nurses—and tortiously. inflicted
him with emotional distress—when it
barred him for six weeks in 1993 from
visiting his mother there. The home, how-
ever, contended that, in doing so, it merely
was protecting its residents and staff from
Jalowy’s increasingly rancorous visits, dur-
ing which, among other hostile confronta-
tions and recriminations, he called one
nurse a “peneil-pushing bitch” and threat-
ened another by raising his fist to her face.
Ultimately, a Superior Court jury tasted
this curdled milk of human kindness be-
fore spitting out a split verdict that
pleased neither side.

In February 1993, approximately one
month after he was given the boot, Jalowy
filed 2 Superior Court lawsuit against the
home and its administrator, defendant An-
gelo Rotella (collectively, defendants), He
alleged that,.in barring him from the
premises, defendants had retaliated
against him in violation of the Abuse in
Health Care Facilities Act, G.L.1956 chap-
ter 17.8 of title 23 (the act). Eventually,
he also accused defendants of intentional
and negligent. infliction of emotional dis-
tress. After hearing the evidence at trial,
a Superior Court jury answered -the
court’s written interrogatories concerning
these claims. The jury found in favor of

1. William Shakespeare, Macbeth, act. 1, sc. 5
(Lady Macbeth: ‘[Ylet do I féar thy nature; It
is too full o' th’ milk of human kindness / To

catch the nearest way.”’),

818 ATLANTIC REPORTER; 2d SERIES

defendants on the retaliation claim, butfor &

Jalowy on his emotional-distress claims.

Although the jury awarded him no-com; 4

pensatory damages,.it found: defendants
liable for $50,001 in punitive damages on

Jalowy’s claim for intentional infliction of

emotional distress. Thereafter, Jalowy
moved for judgment notwithstanding the
verdict or for a new trial on the retaliation
claim, and for an additur and a new trial
on the emotional-distress eldims. The de-
fendants responded by moving for judg:
ment as a matter of law on the claim of
intentional infliction of emotional distress,
The trial justice denied Jalowy’s motions,
but, notwithstanding the jury’s verdict, he
granted defendants judgment as a matter
of law on the claim of intentional infliction

of emotional distress. Jalowy has appeal-

ed from that judgment.
Facts and Travel

Jalowy’s mother, Stacia Jalowy, seca r
a resident of the home in 1992. She lived “
there until her death in 1997. Jalowy had i
wanted her to move into his own house ©
with him, but his brother, Joseph, who was -
their mother’s legal guardian, decided in- .
stead to move her into the home. During -

1992, Jalowy regularly visited with. his
mother at the home, seeing her there sey-

eral times each week. While visitirig, he
observed how certain members of the ©

home’s nursing staff were disporting them
selves on the premises, concluding: that
their behavior was unprofessional’ and
harmful to the residents. This led him to
discharge a volley of verbal and written
complaints concerning the home and its
nurses. Initially, on May 5, 1992, he wrote
a letter to the home’s management, con-

2, Jalowy had challenged Joseph's appoint-
metit as their mother's guardian in 1991 coutt
proceedings, and later filed objections in the
probate court concerning Joseph’s accounting,
with regard to his mother’s estate,

s

See caeaiSten sah, gas ie .

 

ee

Spe
or Ae

ee

 

FS

ST eT oY

- eee i r oF eee:
Se ge RET | ORT Se

e

teriding that t
bault and Mat

“smoking and

detriment ‘to -
He also met v
hé had. writte.
meeting, anot
which Jalowy «
es ignore “twa
[who were] be
event, Jalowy |
of Health and
‘Affairs to repo
the home. 1
sent a letter ¢
attention of t
Affairs.

“On Decemb
departing the
two nurses th:
previously. H
been following
and making fu:
this incident w
but from defi
maxed when Ji
nurses, swore
ished his fist i
any event, this
proved to be
defendants’ wi

. continue visitil

Thus, the nex
Rotella told Ja
“You are n
home}. Go
Do whatever
your mothe
sister's hous
. here. It’s not
' Approximate
ruary 2, 1993,
his suggestion
seeking injun
There, he obt
Rotella indicat

 
 
  
 

tion claim, but for
il-distress claims.
ded him no com-
found defendants
itive damages on
tional infliction of
aereafter, Jalowy
twithstanding the
_on the retaliation
x and a new trial
3 claims. The de-
moving for judg-
w on the claim of
amotional distress.
Jalowy’s motions,
: jury’s verdict, he
rment as a matter
itentional infliction
Jalowy has appeal-

Fravel

ia Jalowy, became
in 1992. She lived
1997. Jalowy had
ito his own house
r, Joseph, who was
ardian, decided in-
che home? During
1 visited with his
eing her there sev-
While visiting, he
members of the
re disporting them-
s, concluding that
inprofessional and
‘3s. This led him to
verbal and written
the home and its
ay 5, 1992, he wrote
management, con-

ed Joseph's appoint-
tuardian in 1991 court
filed objections in the
1g Joseph’s accounting
er’s estate.

«i Seliclteral Sti

eb pate ES

ee ee ee

tile tin ig vie a

win oe th aie a AE

a Se ee jo teeny

wat

Se

 

JALOWY v. FRIENDLY HOME, INC.

R.L 703

Cite 23 818 A2d 698 (BI. 2003)

tending that two staff nurses, Joan Thi-
bault and Maureen Stone, were regularly
‘smoking and socializing” and causing “a
detriment ‘to the elderly people'* * *”
He also met with Rotella to discuss what
he had. written. in the letter. After the
meeting, another incident occurred in
which Jalowy observed the same two nurs-
es ignore “two very helpless people * * *
[who were] begging for help.” After this
event, Jalowy called the State Department
of Health and the Department of Elderly
Affairs to report what he had witnessed at
the Kome. On August 28, 1992, ‘he also
sent a letter detailing this episode to‘the
attention of the Department of Elderly
Affairs. .
On December 31, 1992, as Jalowy was
departing the. home, he encountered the
two nurses that he had complained about
previously. He suspected that they had
been following him around the premises
and making fun of him. The particulars of
this incident were stiarply disputed at trial,
but from defendants’ standpoint, it cli-
maxed when Jalowy angrily confronted the
nurses, swore at one of them, then brand-
ished his fist in the face of the other. In
any event, this New Year's Eve imbroglio
proved to be the final straw that broke
defendants’ willingness to allow Jalowy to
continue visiting his mother at the home.
Thus, the next day, on January 1, 1993,
Rotella told Jalowy:
“you are no longer welcome [at the
home]. Go out and get a court order.
Do whatever you need to. You can visit
your mother at. your brother's house,
sister’s house, We can't allow you to be
here. It's not a safe situation.”

Approximately one month later, on Feb-
ruary 2, 1993, Jalowy took up Rotella on
his suggestion and went to Superior Court
geeking injunctive relief and damages.
There, he obtained the court order that
Rotella indicated would be required for his

readmission to the home as a visitor. His
complaint alleged that Rotella and the
home violated § 23-17.8-5 by retaliating
against him for reporting instances of
abuse -and neglect at the home. He also
alleged’ that they violated his “Constitu-
tional Freedom of Association.” - A Superi-
or Court justice issued an order tempo-
rarily enjoining defendants from barring
Jalowy from visiting with his mother at
the home. With the cooperation of coun-
sel for the parties, the court set up an
agreed-upon schedule allowing Jalowy to
visit his mother in the home’s lobby three
days a week for one hour each visit. The
parties amended this schedule of visits
several times, but it remained substantial-
ly the same throughout the pendency of
the lawsuit, until Jalowy’s mother died in
1997.
"Tn 1995, the Superior Court entered
summary, judgment for defendants on Ja-
lowy’s constitutional claim. Four years la-
ter, in 1999, Jalowy moved to amend his
complaint to include claims for intentional
and negligent infliction of emotional dis-
tress against both defendants, which the
court granted.
As previously stated, the parties eventu-
ally tried the statutory retaliation and the
common-law emotional-distress claims he-
fore a jury. In response to written inter-
rogatories, the jury found for defendants
on the retaliation charge, but for Jalowy
on both emotional-distress claims. The
jury awarded Jalowy no compensatory
damages, but it held defendants liable for
punitive damages on the intentional-inflic-
tion-of-emotional-distress claim in the
amounts of $25,000 against the home and
$25,001 against Rotella.

Thereafter, Jalowy moved: for judgment
notwithstanding the verdict or for a new
trial on the retaliation claim, and for an
additur-and a new trial on the emotional-
distress claims. The defendants filed a
 

 

 
 

704 BL.

motion under Rule 60(b) of the Superior
Court Rules of Civil Procedure for judg-
ment as a matter of law on the claim of
intentional infliction of emotional distress.
In a written decision, the trial justice de-
nied Jalowy’s requests but granted defen-
dants’ motion. He then entered: a judg-
ment providing “[t]hat plaintiff * *-* take
nothing, [and] that the action be dismissed
on the merits,” from which Jalowy has
appealed. Although the parties have ar-
gued other issues on appeal besides the
ones we address below, because of our
disposition of these issues it is unnecessary
for us to reach these other alleged errors
and arguments. - —-- ~

Retaliation Under the Abuse in |
Health Care Facilities Act

Jalowy first argues that the trial justice
erred in refusing to grant him judgment
notwithstanding the verdict or a new trial
with respect to his claim that defendants
retaliated against him for filing a report
alleging a violation of the act. The trial
justice denied Jalowy’s motion on two
grounds: (i) that Jalowy never filed a
report containing sufficient information to
warrant statutory protection under the act
from retaliation; and (2) that, even if he
did file such a report; the evidence ad-
duced at trial was such ‘that reasonable
jurors could differ on whether Jalowy’s
banishment was the product of retaliation
for his complaints to governmental author-
ities, or whether it was simply a legitimate
response—however wrong-headed and
heavy-handed—to what the home: per-
ceived to be Jalowy’s threatening and: dis.
ruptive behavior when he was on the
premises as a visitor. In other words, the
trial justice believed that a reasonable jury
could conclude from the evidence intro-
duced at the trial that the home had im-
posed the banishment sanction in question
for reasons other than to retaliate for: Ja-
lowy’s complaints about the nurses,

 

818 ATLANTIC REPORTER, 2d SERIES

Jalowy contends that, as a person who
was not required to file a report under the
act, he was not obliged to provide :all the
information that the act requires in a ré
port to obtain the statutory protection
from retaliation. Further, he argues, he
was entitled to a rebuttable presumption
that defendants’ actions were retaliatory,
and that defendants failed to rebut that
presumption.

[1] We agree with Jalowy that the trial
justice erred in finding that the act did.not
entitle him to assert a claim for retaliation
merely because his complaints did not
meet all the statutory requirements that a
report to the Department of Health must
contain, as outlined in § 28-17.8-2. Section
23-17.8-5(b) of the act provides protection
against retaliation even to those who were
merely “about to make a report.” ‘In this
case, Jalowy introduced enough evidencé
that a jury could have found that he was,
at a minimum, about to make a report,
He testified that he wrote a letter to the
home voicing concern that the nurses were
neglecting their duties, telephoned the De-
partments of Health and Elderly Affairs to
report an incident of alleged neglect at the
home, and even sent a letter addressing
this incident to the Department of Elderly
Affairs. Thus, the act provided him with
protection against retaliation for these
acts, despite the fact that he never filed a
formal report that included all the statuto-

rily specified information that such reports S

must contain. ,

[2-4] We also agree with Jalowy’s ¢on-

tention that, having filed one or more re- -

ports under the statute—however incom-
plete they may have been—he was thereby
entitled to sue for relief under the statute
and to obtain the benefit at-trial of-4
rebuttable presumption that his bartigh-
ment from the home amounted to retalig-
tion. See § 23-17.8-5(b) (“Where a facility

 

; dischai
a e other -
4 r, she hs
i a subpoe
: pert ri
ch be are
ty dis
agains
her re
lowy fi
the tri
defend
anythiz
Mr. J:
Althou,
with reé
becausi
efit of
did no
instruct
case, i
tions,
a 1999)(pi
5.  lowy b
ie) point ir
motions
refusing
ing thes
ing the
Jalowy |
benefit |
to reque
‘on this -
ta the e
accord |
presumr
‘court's
structior
proving
barring
benefit o
' (5) B
a an appro
ag J utory pr
P ©. timely b
er struction

SIME oe Eee

   
 

as 4 person who
report under the
30 provide .all the
requires in a ré-
utory protection
r, he argues, he
able presumption
were retaliatory,
ad to rebut that

owy that the trial
at the act did not
im for retaliation
iplaints did not
uirements that a
; of Health must
3-17.8-2, Section
ovides protection
those who were
report.” In this
enough evidence
ind that he was,
make a report.
2 a letter to the
the nurses were
ephoned the De-
‘iderly Affairs to
ad neglect at the
itter addressing
ment of Elderly
vided him with
ition for these
he never filed a
1 all the statuto-
aat such reports

th Jalowy’s con-
imé or more re-
however ineom-
-he was thereby
ider the statute
i at trial of a
iat his banigh-
uted to retalia-
Where a facility

Sed Lehi path se lee ett Bab

s
on
fe
“im
o

seb thal an ata ane

erat nat :

 

aad Soe iy

=

a id aa ee AE I ra

aso oe

“es Pee es

Saar E eee

 

WF snenonereperatirt

ee ge REST

FEM Eo

a

ty discharged, demoted,

JALOWY v.'FRIENDLY HOME, INC.

RL 705

Cite as 818 A.2d 693 (R.1. 2003)

discharges, demotes, or retaliates by any
other means against a person after he or

‘. ghe has made a report, testified, or was
subpoenaed to testify as a result of a re-
- port required by. this chapter, there shall

be-a rebuttable presumption that the facili-
or retaliated
against that person as a result-of his or
her report or testimony.”). .But when Ja-

’ lowy failed to request such an instruction,

the trial justice instructed the jury. that

 - defendants had “no obligation to prove

anything” and that the “burden is upon
Mr. Jalowy to prove his claim to you.”
‘Although this instruction was erroneous
with respect to Jalowy’s retaliation claim
because it failed to accord Jalowy the ben-
efit of the statutory presumption, Jalowy
did not object to it. .As a resul, the
instruction as read became the law of the
case. See, 2g., Habib v. Empire Produc-
tions, Ine, 739 A2d 662, 665. (RD.
1999)(per curiam). And even though Ja-
lowy belatedly attempted to argue. this
point iri connection with his post-verdict
motions, the trial justice did not err in
refusing to apply the presumption in decid-
ing these motions after previously instruct-
ing the jury as he did. This is so because
Jalowy had waived any right to obtain the
benefit of this presumption when he failed
to request an appropriate jury instruction:
én this point and when he failed to object
to the court’s jury instructions that did not
accord him the benefit of the statutory
presumption. Jd. Thus, according to the
‘court’s unobjected-to but erroneous in-
structions, Jalowy bore the burden of
proving defendants’ retaliatory ‘motive in
barring him from the home without the
benefit of the statutory presumption.

[5] But even if Jalowy had requested
an appropriate jury-instruction on the stat-
utory presumption and had objected on a
timely basis to the court’s proposed in-
structions that failed to instruct the jury

accordingly—and even if the court thereaf-
ter’ had instructed the jury about the stat-
utory presumption of retaliation—such a

presumption would have been rebuttable

by defendants. See § 23-17.8-5(b), And
here, most tellingly, defendants introduced
sufficient evidence for the jury to find that,
presumption or no, defendants’ actions to-
ward Jalowy.-were not in fact taken in
retaliation for his complaints about the
nurses. For instance, Maureen Stone, one
of the home’s nurses, testified that Jalowy
“would insult’ the aides,” and was uncoop-
erative with the staff during his visits to
the home. Stone further testified that, on
the night before defendants terminated his
visitation privileges, Jalowy had called one
nurse a “pencil-pushing bitch” and then
put his fist to Stone’s face and said “And
you, too.” Rotella testified that he had
received complaints from the staff that,
while visiting his mother, Jalowy had at-
tempted to feed another resident and was,
in general, “running rampage around the
facility.” Thus, “[bJased upon the informa-
tion that was given to [him] by [his] staff,”
Rotella “felt [plaintiff] was a threat to the
safety and welfare of the patients and
employees.” The jury could have relied
upon such evidence in concluding that de-
feridants’ decision to’ exelude Jalowy from
the home was not triggered by a retaliato-
ry motive keyed to his complaints about
the home’s supposedly lazy and heartless
nurses, but rather’ by defendants’ legiti-
mate concern for the safety and security of
the home's staff and residents—irrespec-
tive of whether Jalowy had complained to
various authorities about some of the nurs-
es’ conduct.

Furthermore, as the trial justice correct-
ly noted, this evidence was such that rea-
sonable minds could differ on whether the
home’s action in barring Jalowy from the
premises was in retaliation for Jalowy’s
reporting activity or was merely a legiti-
mate administrative response designed to

 

 

 
 

706 R, 1,

protect the .staff and residents from -the
threatening acts.of a- perceived trouble-
maker. Skaling v. Aetna Insurance Co,
742 A2d 282, 288 (R.1.1999)... Thus, de-
spite the court’s failure to instruct the jury
about the statutory presumption, we affirm
the trial justice's decision not to grant
Jalowy’s motion for judgment notwith-
standing thé verdict on the retaliation
claim, ‘Fd.

[6] With regard to the trial justice's
decision denying J alowy’s alternate motion
for a new trial, we conclude that by re-
jecting it cursorily in a few scant, eonclu-
sory sentences, he failed to independently
weigh the evidence, to pass on the credi-
bility of witnesses, and to draw reasonable
inferences therefrom, as we require. See,
2.g, Long v. Atlantic PBS, Inc. 681 A2d
249, 254 (R.1.1996). In such  circum-
stances, we apply the appellate rule and
examine the record to determine whether
there ig. any competent evidence that
could support the jury’s verdict. Hefner
v, Distel, 818 A2d 66, 70 (R.1.2003). As
described above, defendants -introduced
sufficient evidence to. support the jury’s
conclusion that the home’s actions vis-a-vis
Jalowy were not, retaliatory, and thus we
affirm the court’s denial of Jalowy’s new-
trial motion on the retaliation claim,

Intentional and Negligent Infliction |
of Emotional Distress

[7] . In deciding that defendants were
entitled to judgment notwithstanding the
verdict with respect to Jalowy’s claims for
intentional infliction of emotional distress,
the trial justice ruled that:

“In reviewing the evidence in the light
most favorable to [plaintiff] and in pro-
viding him with the benefit of all reason-
able and. legitimate inferences, this
Court determines that the jury’s finding
* * * fails to respond truly to the merits
of the controversy and is against the

818 ATLANTIC REPORTER, 2d SERIES

fair. preponderance of the evidence.
This. Court finds that based upon the
evidence offered. by both sides at trial,
the conduct of defendants was not ‘so
outrageous in character and so extreme
in degree’ to warrant a finding for inten-
tional infliction of emotional distress.
Here, defendants’ practice of monitoring
and limiting Jalowy’s visits may have
been inconvenient-and offensive to him,
[but] it is ‘a far stretch * * * to charae-
terize it as.so extreme and outrageous
as to be atrocious and utterly intolerable
in a civilized community.” Swerdlick
Koch, 721 A.2d 849, 863 (R.1.1998),”
(Emphases added.)
In granting defendants’ motion for judg:
ment as a matter of law, the trial justice
erred by effectively treating it as a new-
trial motion and concluding that Jalowy’s
case was “against the fair preponderance
of the evidence.” He also erred when he
characterized defendants’ banishment of
Jalowy from the premises as merely “de
fendants’ practice of * * * limiting Jai
lowy’s visits.” -The banishment here
amounted to much more than just “limiting
Jalowy’s visits.”

[8] When ruling on a motion for judg-
ment as a matter of law after the close of
the evidence, the trial justice “should con-
sider the evidence presented at trial in the
light most favorable to the nonmoving par-
ty, without weighing the evidence or evalu-
ating the credibility of witnesses, and
should draw all reasonable inferences from
the evidence to support the position of the
nonmoving party.” Swerdlick v. Koch, 721
A.2d 849, 856 (R.I.1998). (Emphasis add-
ed.) On review, this Court applies the
same standard. Jd. Although we hold that
the trial justice erred when he balanced
the evidence as he did and mischaracter-
ized Jalowy’s banishment as merely “limit-
ing Jalowy’s visits,” we ultimately agree
with his conclusion to grant defendants’

a i aca EE on kg ga ak ae
. a i ee iat

SEI a eae it ot

Bo aoe Wa ae

4

 

 

“

motion upc
should have

[9] Top
infliction of
must show
duct on the
Battista, v. :
2002). In 1
introduced :
ing of extr
this Court |
dard set, for
Torts § 46
evidence is 1
of the claim:

“Tt has ni

dant has

tortious o

intended :

even that
terized by
vation wh
to punitiv

Liability .

conduct fu

. acter, and
beyond al
and to de
uiterly in
munity.

which the
average

would aro
actor, and
geousl’”

(quoting .

: § 46 emt. |
- [10,11] 4

-sonably be
outrageous £

tentional inf]
a matter of
and if the a
the negative.

‘a matter of -

See Restate

 
 

he evidence.
ed upon the
ides at trial,
was not ‘so
d so extreme
ing for inten-
mal distress.
of monitoring
ts may have
nsive to him,
* to charac-
d outrageous
ly intolerable
Swerdlick v.
| (R.1,1998).”

ion for judg-
3 trial justice
it as a new-
that Jalowy’s
reponderance
cred when he
anishment of
i merely “de-
limiting Jar
shment here
just “limiting

sion for judg-
r the close of

“should con-
at trial in the
nmoving par-
amece or evalu-
tnesses, and
ferences from
iosition of the
cv. Koch, 721
mphasis add-
t applies the
i we hold that

he balanced
mischaracter-
merely “limit-
mately agree
t defendants’

Sitti ith gt eal

lt SE a AAS Sc BE a Aaa

aa plea,

a
.

Paazesedecet

 

Ee ee gid:

Te en i ae 1

JALOWY. v. FRIENDLY HOME, INC.

R.1. 707

Cite as 818 A.2d 698 (R.1. 2003)

motion upon applying the standard he
should have employed.

[9] To prevail on a claim for intentional
infliction of emotional distress, a plaintiff
imust show “extreme and outrageous con-
duet on the part of the defendant.” Di-
Battista y, State, 808 A.2d 1081, 1088 (RL
2002). In’ deciding whether the evidence

introduced at trial can support a jury find-
ing of' extreme and ‘outrageous conduct,
this Court has adopted the very high stan-
dard set forth in the Restatement (Second)
Torts § 46 (1965) with regard to what
evidence is ‘required to satisfy this ‘element
ofthe claim:

“Tt has not been enough that the defen-

dant has acted with an intent which is

tortious or even criminal, or that he has
intended to inflict emotional distress, or
even that his conduct has been charac-
terized by ‘malice, or a degree of aggra-
vation which would entitle the plaintiff
to punitive damages for another tort.

Liability has been found only where the

conduct has been so outrageous in char-

acter, and so extreme in degree, as to go

- beyond all possible bounds. of decency,

and to be regarded as atrocious, and
utterly intolerable in a civilized com-

munity. Generally, the case is one in
which the recitation of the facts to an
average member of the community
would arouse his resentment against the
actor, and lead him to exclaim, ‘Outra-

geous!’” Swerdlick, 721 A.2d at 863

(quoting Restatement (Second) Torts,

§ 46 emt. d at 73). .

- [10,11] Whether conduct “may rea-
sonably be regarded as so extreme and
‘outrageous as to permit recovery” for in-
tentional infliction of emotional distress is

a matter of law to:be decided ‘by a court,

and if the court answers that question in

the negative, it should grant judgment as

a matter of law and dismiss such’a claim.

See Restatement (Second) Torts, § 46

emt. A. In deciding. this question of law,
however, a court-may need to rely on the
jury to determine whether the party bear-
ing the burden of proof: has proven the
existence of certain duty-triggering facts.
See Kueniar v.: Keach, 709 A.2d 1050,
1055-56 (R.1.1998). Thus, -in this:case, a
finding by the jury that defendants had
retaliated against Jalowy for complaining
to the regulatory” authorities about the
nurses at the home may well have suf-
ficed to warrant the jury's returning a
verdict for Jalowy on the intentional-in-
fliction claim. Further, when considering
a judgment as a matter of law after a
jury has returned a verdict and resolved
certain factual issues, a court has a duty
to reconcile, if possible, a jury’s interroga-
tory resfonses on any reasonable theory
consistent with the evidence. Pierce v.
Southern Pacific Transportation Co. 828
F.2d 1366, 1370 (th Cir. 1987). In this in-
stance, because the jury concluded that
the home did not retaliate against Jalowy
for complaining about the nurses, the trial
justice’s job in passing on the various
post-verdict motions was to determine
whether the evidence entitled the jury to
find that defendants’ actions were nonre-
taliatory under the act and, if so, whether
such actions nonetheless were so extreme
and outrageous as to permit a verdict in
favor of Jalowy to stand on the intention-
al-infliction claim.

The most compelling evidence Jalowy
introduced to satisfy the outrageous-con-
duct element of his intentional-infliction
claim was Rotella’s decision on January 1,
1998, to bar Jalowy from visiting with his
mother at the home. As Jalowy testified
at trial, when he met with Rotella on Janu-
ary 1, he did-not even let Jalowy finish
explaining what had happened during his
mest unpleasant New Year’s Eve encoun-
ter with the home’s nurses when Rotella
peremptorily. informed him of his immedi-

 

 

 

 
Sage eee

708 RL 818 ATLANTIC REPORTER, 2d SERIES

nef

ate ouster from the home: Thus, Rotella geous. conduct under. the circumstances

‘more disruptivi

 

fh.

aS

fE3F3 aaa
RPL di oar?

a

:
i

pat
Fi
ce
Bt
A
a
3

q
ae

 

told him, “As of 3:20 teday you are official-
ly barred. from: this facility and the
grounds.” After this decree of banish-
ment, Jalowy. did not see his.mother again
at the home for approximately. six weeks.
He was allowed back into the home only
when he obtained a temporary restraining
order from the Superior Court after he
filed this lawsuit:~« The order, effective
February 4, 1993, established a visitation
schedule allowing Jalowy to meet with his
mother one hour a night for three nights a
week in the home’s lobby.

The key question for this Court on ap-
peal is whether defendants’ nonretaliatory
banishment of Jalowy from the home—
thereby preventing him from visiting there
with his mother for an approximate six-
week period in 1998—together with defen-
dants’ antecedent and subsequent monitor-
ing conduct, including allegedly ordering
the nursing staff to closely follow Jalowy
when he was on the premises—were acts
that, as a matter of Jaw, a jury could find
“so outrageous in character, and so ea-
treme in degree, as to go beyond all possi-
ble bounds of decency, and to be regarded
as atrocious, and utterly intolerable in a
civilized community.”  Swerdlick, 721
A.2d at 863 (quoting Restatement (Second)
Torts § 46 emt. d at 78). In DiBattista,
we acknowledged that the defendants’
“swift action”—pursuant to which the De-
partment of Children, Youth and Families
revoked the plaintiffs’ license to serve -as
foster-care parents one day after the agen-
cy informed the parents it was considering
such a decision, and then summarily re-
moved the children involved from their
custody—was conduct that “doubtlessly
caused * * * emotional distress.” DiBat-
tista, 808 A.2d at 1088. Nonetheless, we
held that the plaintiffs’ claim failed as a
matter of law because they did not allege
any facts indicating extreme and outra-

 

presented by that case. fd.

[12] Likewise, under the circumstances
of this. case, defendants’ withdrawal of
their ‘consent. for Jalowy to visit with his
mother at the nursing home and their
other alleged misdeeds—including close
monitoring of him while he was on the
premises—were no doubt stress-inducing,
Perhaps, when viewed most. favorably to
Jalowy, they even could be characterized
as a most unnecessary and heavy-handed
overreaction on defendants’ part to Ja-
lowy’s sometimes fractious forays into the
alien world of this nursing-home’s adminis-
tration. Yet, whether viewed in isolation
or in the aggregate, defendants’ nonretali-
atory actions were not so extreme and
atrocious a response to Jalowy’s perceived
intemperate behavior that a reasonable
jury could find them to be “ ‘uéierly intal-
erable im a civilized community.”
Swerdlick, 721 4.2d at 863.

' Significantly, Jalowy did not allege or
prove that the home breached any’ con-
tractual commitment by the actioris it took
against him. And despite the fact that the
nursing-home business is heavily regulated
by ‘state and federal authorities, Jalowy
did not direct the home, the Superior
Court, or this Court to any statute or
regulation that prevented defendants from
excluding him from the home. Nor has he
pointed us to any other official policy that
outlaws such no-visitation orders in these
circumstances. Indeed, nursing homes
and assisted-living facilities may have -le-
gitimate reasons for restricting or ..pre-
venting would-be visitors from obtaining
unfettered access to residents. This is es-
pecially true under circumstances in which
the home perceives that the visitor ‘has
been -abusive..to its staff, and continued
visits might cause the environment at the
home to deteriorate into one that was

pc ib
ee ae ara a

Se OE CEA ae EEN EE Se ATR

wit sila

it.

PRR nae eee BPR) rere

dows

dents and the si

[13] Legisla
other states, as
Congress, have

how best to b.

cerns of nursin
tors in protectiz

‘members’ healt;

est of residents
ing reasonable i
each other on t
ties. Thus, bot
ties have passe:
define a reside!
to certain visito
facilities that «
state regulatio
§ 483,10Q)(1) G
16; Ohio Rev.¢
(2002); Wash..
(1994). And ev
in the balance:
right of the res
access to visit
nursing home t
access, none of
forceable rights
stricted access
residents of
Rhode Island,

homes enjoy a
to “[hjave visit

‘restrictions so |

pose a health o
dents, staff, or*
ty, and comply
security proce:
16(a)(2) (viii).
Federal regt
facilities that <
tures an even |
tives visit witl
§ 483,10) 1)vi
has the right al
immediate acce
 

er the circumstances
se, Id.

ider the circumstances
dants’ withdrawal of
lowy to visit with his
sing home and their
eeds—ineluding close
while he was on the
doubt stress-inducing.
ed most favorably to
ould be characterized
iry and heavy-handed
endants’ part to Ja-
etious forays into the
rsing-home’s adminis-
x viewed in isolation
defendants’ nonretali-
not so extreme and
to Jalowy’s perceived
r that a reasonable
to he * ‘utterly intol-
lized community.’ ”
t 863.

ry did not allege or
> breached any con-
by the actions it took
ipite the fact that the
$ is heavily regulated
authorities, Jalowy
home, the Superior
> to any statute or
ited defendants from
e home. Nor has he
»¥ official policy that
tion orders in these
ed, nursing homes
tilities may have le-
restricting or pre-
tors from obtaining
asidents. This is es-
cumstances in which
that the visitor has
itaff, and continued
environment at the
into one that was

Fes Ry

f
:
J

 

JALOWY v. FRIENDLY HOME, INC.

RL 709

Cite as 818 A.2d 698 (RI. 2003)

more disruptive or unsafe for the resi-
dents and the staff.

[18] Legislatures in Rhode Island and
other states, as well as the United States

Congress, have addressed the question of

how best to balance the legitimate con-
cerns of nursing-home owners and opera-
tors in protecting their residents’ and staff
members’ health and safety with the inter-
est of residents and their visitors in obtain-
ing reasonable if not unrestricted access to
each other on the premises of these facili-
ties. Thus, both state and federal authori-
ties have passed laws and regulations that
define a resident’s rights to obtain access
to certain visitors on the premises of those
facilities that are subject. to federal and
state. regulation. See, ag, 42 CIR

§ 483. 10G)(1) (2003); G.L.1956 § 23-174
16; Ohio Rev.Code Ann. § 3721.13(A)(21)

(2002); Wash. Rev.Code § 70.129.09(1)(f}:

(1994). And even though these laws differ
in the balances they strike. between the
right of the residents to have unrestricted
access to visitors and the right of the
nursing home to restrict or prevent such
aecegs, none of them expressly confer en-
foreeable rights on visitors to obtain unre-
siricted access to relatives or to other
residents of such facilities. Thus, in
Rhode Island, residents in assisted-living
homes enjoy a conditional statutory- right
to “[hlave visitors of their choice without
restrictions so long as those visitors do not.
pose 2 health or safety risk to other resi-
dents, staff, or visitors, or 2 risk to proper-
ty, and comply with reasonable hours and
security procedures.” . Section 23-17.4—
16(a)(2)(viii).

Federal regulations grant residents in
facilities that. are subjectto these stric-
tures an even broader right to have rela-
tives visit with them. Thus, 42 C.F.R.
§ 483.10G)(1)(vii), provides that a “resident
has the right and the facility must provide
immediate access to any resident by * * *

 

immediate family-or other relatives”—sub-
ject “to the resident’s right to deny or
withdraw consent at any time.” A resi-
dent’s right to have access to unrelated
visitors is further “[s]ubject to reasonable
restrictions.” 42.C.F.R. § 488.10()(1)(viii),

But none of these laws, rules, and regu-
lations expressly confer rights of access
upon visitors—only upon the residents
themselves. Much less do they expressly
endow visitors with the right to maintain a
civil lawsuit for damages or for equitable
relief if they ean establish one or more
violations of these provisions,

Viewed in the light most favorable to
Jalowy, but taking into account the jury’s
finding that defendants’ actions were not
retaliatory, defendants’ decision to insti-
tute a total ban on his visits with his
mother at the home was a drastic over-
reaction to his attempts to identify and
remediate what he perceived to be lacka-
daisical and uncaring practices on the part
of certain members of the home’s nursing
staff. Arguably, such a ban even may
have been illegal vis-a-vis Jalowy’s mother
(if she or her legal guardian had com-
plained about it to the appropriate authori-
ties, which, apparently, they did not).
Nevertheless, we cannot say that, under
the circumstances, defendants’ nonretalia-
tory decision to banish Jalowy from the
home could be deseribed as conduct that
was “beyond all possible bounds of decen-
cy, [se as] to be regarded as atrocious, and
utterly intolerable in a civilized communt-
ty.” Swerdlick, 721 A.2d at 863 (quoting
Restatement (Second) Torts, § 46 emt. d,
at 78).

We have held that a party may not be
liable for intentional infliction of emotional
distress “when [a defendant] has done no
more than insist on fits] legal rights in a
permissible way, even though such insis-
tence is likely or even certain to annoy,
disturb, or inconvenience [plaintiff] or even
LSaFe Liieitaine ¥

im Oh.

ve
- >

 

710 #1.

eause [plaintiff] to suffer some “emotional
distress.” Swerdlick, 721 A.2d at 863
(quoting Champlin v. Washington Trust
Co. of Westerly, 478 A.2d 985, 989 (RL
1984)). Thus, absent a contractual provi-
sion or some law, rule, or regulation pre-
venting the home from banning visitors
such.as Jalowy from obtaining access to
the home for visits with relatives who are
residents there——and providing such visi-
tors with standing to raise such claims—
we are not perstiaded that the home acted
outrageously, atrociously, and beyorid all
possible bounds of decency when it barred
Jalowy from entering onto its premises.
After all, as an owner of real estate, one of
the fundamental rights that the home pos-
sessed was the right to exclude unwanted
interlopers. from its premises. Nollan v.
California Coastal Commission, 488 U.S.
825, 881, 107 S.Ct. 3141, 8145, 97 L.Ed.2d
677, 686 (1987). Moreover, the home did
nothing to prevent Jalowy from visiting
with his mother off the premises, touch
less did it try to prevent or dissuade her
from leaving the home to meet with Ja-
lowy or from relocating to another facility
if she had wished to do so. And certainly
defendants’. later actions in defending
against Jalowy’s suit for injunctive relief
and damages—which even Jalowy did not
allege exceeded their legal rights—did not
constitute the type of behavior capable of
giving rise to a claim for intentional inflic-
tion of emotional distress. ms

[14] In summary, then, although the
trial justice erred in balancing the evi-
dence adduced by defendants against the
evidence introduced by Jalowy in ruling on
defendants’ motion for judgment as a mat-
ter of law, we agree with his ultimate
conclusion that defendants in ‘this case
were entitled to judgment,.as a matter of
law with respect to plaintiffs claim of in-
tentional infliction of emotional distress.

g18 ATLANTIC REPORTER, 2d SERIES

[15,16] Finally, Jalowy argues that the
trial justice erred in denying his motion
for an additur or a new trial on his claim

for negligent infliction of emotional dis-

tress.. We reject this argument because
defendants were entitled to judgment as a
matter of law on the . negligent-infliction
claim. Only two classes of persons may
bring claims for negligent infliction of emo-
tional distress: those within the “zone-of-
danger” who are physically endangered by
the acts of a negligent defendant, and by-
standers related to a victim whom they
witness being injured. Marchetti v. Par-
sons, 688 A.2d'1047, 1049, 1051 (R.1.1994).
Here, the tortious behavior Jalowy cited in
his complaint and at trial involved alleged
misconduct directed ‘at him: namely, de-
fendants’ decision to monitor him when he
was on the premises and, ultimately, to bar
him from visiting his mother at the home,
Because Jalowy was not physically endan-
gered by defendants’ alleged negligence;
because hé did not otherwise fall within
either of the above-specified classes of per-
gons who can bring claims for negligent-
infliction of emotional distress; and be-
cause he alleged that his stress in this case
yesulted from defendants’ deliberate; retal-
iatory acts directed against him rather
than at a relative, he failed to adduce
evidence supporting a claim for negligent
infliction of emotional distress. Liu
Striuli, 36 F.Supp.2d 452, 480 (D.RiI.
1999); Iacampo v. Hasbro, Inc., 929
F.Supp, 562, 581 (D.R.1.1996).

Because we hold that the defendants
were entitled to judgment as a matter of
law on both emotional-distress claims, we
need not address plaintiffs arguments (1)
that he was entitled to an additur or a new
trial on his emotional-distress claims; (2)
that the trial justice erred in refusing to
let him testify about his alleged economic
damages; and (3) that the trial justice
erred when he allowed his attorney only
forty minutes for closing arguments, even

Se aE RE eT ee ea >

Te

Ee

ee ee ee ee
ae eee aot es :

. Brel SEP ee CREME TE Ce TR gE ee

See SR Slee ema err me

though the applical
minutes for such arg
consider the defen
because Jalowy fail
priate physical-sym:
tress his emotion
failed to prove the
See, ¢.g., Vailinoto
830, 888-40 (RL
physical symptom r

Con

- For these reasot
and affirm the jud
Court to which we
this case.

Ca
O g Kev!
T

Theodore E

Melinda Blaw
- No, 2001

Supreme Cou

Mare

Purchaser bre
dor and real esta
failure to disclos:
problem’constitute
tate Sales Disclosi
omission, negliger
breach of implied
fair dealing, breac

‘only, racketeering

duty by purchaser
tive trade practi
Superior Court, —
berg, J., granted
favor of defendan'

 
 

y argues that the.

tying his motion
rial on his claim
f emotional dis-
‘gument because
© judgment as a
:gligent-infliction
of persons may
infliction of emo-
iin the “zone-of-
y endangered by
fendant, and by-
‘tim whom they
farchetii v. Par-
1051 (R.1.1994).
r Jalowy cited in
involved alleged
im: namely, de-
tor him when he
itimately, to bar
er at the home.
ihysically endan-
ied negligence;
‘wise fall within
id classes of per-
S for negligent-
stress; and be-
ress in this case
deliberate, retal-
nst him rather
viled to adduce
m for negligent
stress. Liu v.
2, 480 (DRI.
bro, Ine, 929
16).

the defendants
_as a matter of
ress claims, we
s arguments (1)
idditur or a new
ress claims; (2)
iin refusing to
dleged economic
he trial justice
is attorney only
arguments, even

ng
=
i Mr
are
ay 7a
a : 4 i
cS
“a " ta ;
i (ag
ie.
i a
i °
a q
7 4 F
# :
: [ ft
ae .
: is
ol ik
ig er.
: Bit .
: rs [
a A.
er ei
=
4 i
x
t.
"

 
 

WEE Se ee ee

STEBBINS v. WELLS

RL 711

Cite as 818 A2d 7il (RI. 2003)

though the applicable rule allowed sixty

minutes for such arguments. Nor need we
consider the defendants’ contention that

because Jalowy failed to introduee appro-

priate physical-symptoms evidence to but-
tress his emotional-distress claims, he
failed to prove them as required by law.
‘See, e.g., Vallinoto v. DiSandro, 688 A.2d
830, 83840 (R.1.1997} (describing the
physical symptom requirement).

Conclusion

. For these reasons, we deny the appeal
and affirm the judgment of the Supericr
Court to which we return the papers in

this ease.
Whe
© E ceY NUMBER SYSTEN
T : .

Theodore E. STEBBINS, Jr.
v.
Melinda Blauvelt WELLS, et al.
No. 2001-620—Appeal.

Supreme Court of Rhode Island.
March 27, 2003.

' ‘Purchaser brought action against ven-
dor and real estate agents, alleging that
failure to disclose severe water erosion
problem constituted a violation of Real Es-
tate Sales Disclosure Act, fraud, negligent
omission, negligence, breach of contract,
breach of implied duty of good faith and
fair dealing, breach of warranty by vendor
only, racketeering and breach of fiduciary
duty by purchaser’s agent only, and decep-
tive trade practices by all agents. The
Superior Court, Newport County, Thun-
berg, J., granted summary judgment in
favor of defendants, and purchaser appeal-

ed. The Supreme Court, 766 A:2d 369,
vacated and remanded. On remand, the
Superior Court, Pfeiffer, J., granted
agents’ motions for surmmary judgment.
Purchaser appealed. The Supreme Court
held that: @) no right existed. to file a
private suit for civil damages under the
Act; (2) agents had duty to disclose materi-
a] defects; and (8) alleged breach of that
duty could be basis for negligence and
negligent omission claims, and, in the case
of purchaser’s own agent, a breach of fidu-
ciary duty claim.

Affirmed in part, vacated in part; and
remanded.

1. Appeal and Error 6893(1)
Statutes 184 |

Questions of statutory construction
are reviewed de novo by appellate court,
and its ultimate goal is to give effect to the
purpose of the’ act ‘gs intended by the
Legislature. ee

2. Statutes "188, 189 - «—

If the language of ‘a statute is clear
and unambiguous, court must interpret it
literally, giving the words: of the statute
their plain and ordinary meanings.

3. Statutes 184, 188, 206

Tf a statute is unclear or ambiguous,
court will examine statutes in their entire-
ty, and glean the intent and purpose ‘of the
Legislature from a consideration of the
entire statute, keeping in mind the nature,
object, language and arrangement of the
provisions to be construed.”

4, Constitutional Law 70.10)

The function of prescribing remedies
for statutory rights is a legislative respon-
sibility and not a judicial task.

 

 
 
 

 

Moud Oly =—— Wune, - 12

 

 

 

 

oil @ot hong}
Ne..

  

honed “hos Seep: aspul

 

     
  

110 Pa 4 es W0ine: anid yas roa
“ | 9 slenasiad A changed Hho § VAS g u2d), Y
ag: SIS tacpat load. his, Case, Ne § i& sleeping
hi ie He. chaty, in wmasseaag, hrs . Ce
ras Se” ~tieké, ‘@ nas TM: Mee Biden bod),
hook hea: Mngt [TS of YS
lonch Low Hoe wosrbauvaut at Semel di QD
she aSils Loy ey week, ae One. Bote, fps

        

 

 

 

 

 

 

le Ya wvone adille Mn vha dap ey Catton bebweou,

tHeour o He Wena 1S Qu Yee baton weprd

Broukit-a Brand Mews Blask Ren

as Bios vovme Dex you Aot-Pr hone!
We has Geen relayed happing Yhis

ee ho. 3 QU OVA haveun

Fou, Algp Sle pina hove? wh Be SPs

had), hes eveniua WAI ls GO Si35 -He ole

Vivo. set atts: (Sp, Mo

 

 

 

 
 

Ties Bar Su ne Ke

SS, 7

| | Well XL -90r hotest HeSam ‘aaathe

ous, ches a Shower clean. ently, C

lotfow, Pte Aue most of Vhy Soda eq

~ Hilo Bet Took) Sis BP wes 96,
= ne BP cul fo say Also -

~ | ene —Rraeu Vulee who any su

- ' Tok out hh caste
= Sie took: big Hiuneln Bills cot PROD,
is. ane” @ snack of Spun. Loayes

: at Sp, An ING Stomaah :

 

 

 

 

——

 

 

 

   

 

 

 

 

 

 

 

 
wid wsday, . — Kure, LY ae

<—T_ Cy _f_

[2 go: hove). ar hoou, Shy a Ee Shower,

yt byl? 2 owe of - clean olotes. <t’ _ VA CU wef Shs
Hook his |wuwkk Hills. ah. (23 POD uta Fite,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ut Mond lew Teak out Vio, swash 3 i Shaved
- LVRwn awhile, he was wartfia to vat; te hed |
aH: styoudote: wpcilichcg, atbdeag Sut 13 oK,
_ heal teal a ai Ted ius By |
ea “souk 7
: 1

 

 

 

 

 

 

 

 

 

 
|

| <
oo Thay —— Sarg IS

—

SS

aX und, Woon. Sica wad KY
62 iw Showy v VGourumed ye
_ + reakcsout” twashs Ootia laundia today
Se he 0. Carga Bam on Le eal
——— IS Vee F Heo a Swabley Ove on Os
Rak Getedns, Raut) a aocla

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
“t He/
Frtday — Siang, [@. +
a

 

 

4 2 got here, Q_ Fil San today ree

Another wirghap uith Gi Li, VD. Aywar Pom

Th Cat a place, on bis head aariue (leased “up

: ~~ kbhe, WeeS. %-12asheROfP ht? Leah pot hopaffie,

«DYN Bort ou rh Caw, Wu Fug, Ohewe +opacn

Thea Au had APod. & How. kK ahowk)_
“Get. Nive ee Avis dbatluabe. fi Put Th
diapers pfpou: lattes P Thea buv nS ahah

   

 

Lotad re, o¢ TTY a PAT lotPow. OW Wie

 

 

ie

He Ge. Colas. 2 Spd a Nova. Sugek,
poole Ou Maes Wishes No laundin Yodan,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Stewie, Vz,

we aT gok kame ad wom ry, S's lad Cal
ts | Aout Again Vice desk ,E. Healed 20S)
emir ne aay* ear, hea hPS ep, Welk dootad Prec saolu-nfus
i het Ber Bos) Then let howe sal 0 do
a Wh shower, © dels ued go net wallfia +02
iW : pol. TL man Ste wy, lofors chldn

=i Carrel dawson Jeqek Sor

a alse, 2 his laid. Bow a sles alfey Hye
—_— . ? COL ; a ; . 1 , CO DE

, oe Sh1S | (Ca: ha d-thow aor. Up sk wo

0 : ~ Walléig cefey_(Swgvo to. Ato
oy a wal al ( alnasi) ae (usnaly pulsct [iS

 

 

=

 

 

 

 

 

 

 

 

 

A
of

 

 

 

= pleo_ wea Pat -Shis
> ‘ole ~fo or sd, Moved
a Te, chai ous fo bod) ye" make HF

_~ o0Shd oy _hPu.

 

 

 

 
1h 4h2/

| Tg hue 2arle .. about? /o: = ov-so, Shoes
was Silty bed, Weck fo pat fo Pood
> how: took -@. Showey, Gtr upsex CAUuB— Ae,
lost. 2a walle} Found undoy Ye, bed «
Pick Behav Ou. anc Peo Souvues - ale
gol Ruler

 

 

 

 

 

 

 

 

 

gay

 

 

 

   

 

 

 

 

 

 

 

 

      

 

ed ae & tad £ paiah Sad ‘a /: hae. |

H

A teasers. panes oe speek His dosulfest, *

 

 

 

 

 

 

 

 

 

 

 
a

NowWan—Qume 19,
6 7

 

uv wot banat | oUDacact (We cole

 

 

fi Hon Gite) b hod, his baad dade te _

 

 

 

 

 

 

| te
choo. DoD Tete ee eS
. R SDV KV ay SAL XK r. T vane 5

 

 

 

 

 

“the Pov, Bok wu puk thy, ‘ak T ok BYP wag

 

loF los. % a _wesltiod), seat tim dofna,

olliec tas nba, A nol? fla tt ©
ar We, Pe BhGna, 5 orlele Salad

 

 

 

 

 

 

eee MD [eundurr todos, Ny Shane.
Cour iShis aun" Bema he 1S day tD Poo,
Did @ efle walling BENE lob

 

 

I

 

 

 

 

 
 

 

 

 

 

Thesday — Sing QO 0

 

 

 

is SP gok hope af fh: S00. Shs w was [pr
ati dod: Mood), Thee. We Pelwes ort

_Tiiwe, all xte Whe auv side of vdeo YOO ing
| (P Pt it then). Dok Kio wig hy Was upset
bru: Cour, hour O Shower, lotr oo OThYhwcts to
Sows, Clean cloves x g Shaw, Today He, took
shies pls ob. ARISOD, ta, hE baking a: uly

fs

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

3s a ee

 

=

=

stand, Mas. te eee PP bn: Buck. he: Gavloor |
we Shoo so bP a... i 120/70: 8p GLL0 j
Say Died bees Pike. Sh a ~ |

 

 

 

 

 

 

 

 

 

 

 

 
 

 

    

 

| ts Or Doves ate Dia Hi Sis. wate
ash Wesp a waeltved Bask ¢ iu Wie, vhody.

Hho Pevw ord), He wert TD Fake lira, shower |

a EP wages! hes} Woy ~Puhe gies Gave, Leu. Let Pou ct |

Bhar. ofotles, (itis te Sows) , Vacu
i gtovke-eut Wh Sash. Shi: is hack a-suaok |
; ot Fawn, Swish Lf brow Abia The

: Red PAu 26 Ie No Vanda tn |
Ti Jaga gal ime ) dalhvoo uw, Gt

 

  
  

 

 

 

 

 

 

luuala aks an [22S pune Sita, dic + ;

Walking / +

wd 1S0/2D, ypu avDuind) on 2
fd him, US '

 

 

|

 

 

|

 

 

 

 

 

 

 

 
| “Thruvs day Lure RA

 

 

 

Ty

 

- got hue avouwd pan, he sS Oe los Fg

 

  

Gh. = Oe ee how at ckanlclodks, Taeaied 50 4S wer.

~. A xtiodts . Vo cunimect) < tpok onsttie tresh,
Toto his body; Bm. De urge laws diva.

  

 

 

 

 

 

T oda. Shea ued § hpi dep. a [P Hhe Lao Ok

 

 

 

 

 

tas BE Phwas lOol en,
7 uw ls LHS pa, Dur. Ag ore af (Pie

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

ie

 

 

 

    

 

 
     
 
 
 

 

    
 

 

 

   

 

 

 

 

 

todos jh 2 GS
: hig” DAate:MSO/40 ot MPa ( Bike,
Ku vie dabei) Shs 8s 26!%:e | 1s { J fy

a ADI. T led aXe Q, 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
_ Sttwday,

 

 

 

 

 

 

 

 

— Sune at
oP got hone aad Inodla, Sx boas, Pa Lod,
2 Prawn oly potla 2 Sevubled Poh _ Valu n,  [ok
a BY, O4p Vite,

 

| shimey, Lista elem « clo fte8
' abterweyd, rT

eated) Sowes with: kfeadiue filso
plus Teach, 2 Des eek hes leroh Puls at

-Qs Y aire of PT <Shaied Liv. polite he, Waj ved)

 

 

 

 

 

to ook, Battin a bow

now, “fook og
the, Yash. Clea? nspadto the, ed) SPp ¢a
z {vas § is. Ebakioa } Lu she: bige Cup F TL Wg, bath

OW , aha: He ihe «oul RP
et ia Lola. Wound, |:

 

 

We

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
, | = 3 ee A 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
=>

LA Monde y ae Sure 124e _

6 ———

LT got homy ct (3 ZO aw, Shis Aad Lylbu

lon Whe floor cada. hele Mn wpe he.
lade gow, evaslig \) Bila Soups waryey welon,
Than he, took a Shower. Paglied cPaluex® te

ve Sows « otton fo his Lod, Chan elo
O@uuned, fia Ele Dor xX tbOK oat the, trad.

{Game Sls ‘2 adoatt. peas anee Took ARS bs /

 

 

 

iis at JaSaw.| Bax, Pn aShaw, ober

 

 

 

 

 

 

 

co ~ Ales lotto. MASSAALs td (A00,, Shig

 

OF, 4 snock. of— Cookies” at [:P5, pytita Hrd

had Shviup fn una. at 5 bY SO. | Dok

Sve. haps atrtey WG iso Calhd koud,

 

 

ook i hha 2nuUBne TRUS at 5! Bon, Wre

 

 

Aik Shs BP oat BEE ps Wes. Complahiry

 

 

K

a. hoadooki, BP pes [4o]Fo, pe

 

 

 

 

 

   

[ete cthw pew, “fie a_shack,.oh kewe af

 

‘ah Gils. Shs ab a lial walk ee

 

 

 

 

 

 

 

 

 

 
|

| —— od ieee

——

|

| Wett = oot hin &t 10230 am, Shi
| __ | Was SlandAl upr FT took hi vy Ye x hg
| Bot hin oan eo byeok lotta ~ clooun els

le ater tO his Song, Pures.
Loa hb sya op Yo Ue, wotels Finsited Yo. BD

Chote Hides Sen tel ood, mo dale By.
le a Hook Afr. the. west off
_. . So _we PAra ly ant Sschud hey
_. at phe he (cae bu Sau. Vode »- Shes You
_ Sow, NAPS eg aztlep  ~ponk his ils
_ att YD. Wher. Thu bYoudlet Les Load,
= | He at 2! RO avn, PFed Pai VY Sheused queen
—~——Sepeus Rew R ey Choppedk recc | es diac,

_ Liadey els -fooic owes oe, vas, Then - +.
_ is AUS Ms alls owd b> gS

a mie Daw a Sow, do Sif
agp Be. Some Blukoy, of

_ VT oY SO, [pheyt pace net Du degtSue

_ clots,

=

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

He Sines abi Yaar

 

 

 
a th usage Vung, a Y
_ —y .
a Skis had vend of a had wilaltt las
a wWalrtk He was up at |! 30 aed
_ ot N3or Y ye pce fr Mile wells 2’
a TFuglly went +o Sleep Rbehoy thet 2
i Gass 0 Wh? ua high makhest WW! is around
— N73 30 @,m\ pv 32, He ded) d- at yeq,
ae bs Sheepina Su the, hed, SShis ates dun
an MDa bods Phat - tao byousltt> Then
iii Why eShowsy of lobe tbleas ofp
Oso ddadian on Sod, Sis [ake be
a cody Ofer hia bith. Got un te ele |

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

- duh fle at |

— that en Ba es

a : had he EE

pn ebly Yok, ~Thon 4 bok.
oo dod ob) loys Took qj eg hap A Ven
_ af, Wwe, Late ak BE ym pay S in. raed
— Por wick oct on he pO val +0 wal

a JPle Thou rane, chaale C68 ay od +ook hig
~__ awiSige wold, G!S5ip __-

 
 

Fiiday — Sse DO

 

 

SS Sa
(Shis was a Pily nmalhss lest ne

Cath. kuet @ Qa. She Caled Le
[Pippa will ohis Cou lic Waly Ane “Ps
Lol ID he kept me awake atniqlp

Slept Ok He rest of Phe Pde daca

a

 

 

 

| Sleepy. “his WOVU Ke
with keg

l

Wes a ~ wel |

 

 

Kh Whe shouhey ZO

ody A O71 wd Fo SoveS Cakios Que, |

$3 ually, Yast NIB poe,
sed), LEN Soo Wes |

 

settle?) abe. Yook las pus avund Fan,

doldiug—

 

 

 

 

 

 

 

 

   
     
 

 

   

 

PT one

cf

a Wael

fet F220 a.m, tad can Appl the gata GS
Cope Chie Hed LY ak le mxlaurest

x chooled! ort of Yhe wore! Clean COS ;
—ACHENL Voll He tok hie Sis aris

LS LatPus @ oord lunch ay/

 

  
 

tu mee

 

     
 
  
 

ete Yacdwored, the, _dbbors

VOY Shist - S// Khe of 4
vabed, AD alot t muong | |
ee ae ‘Tok BP SY Wes 110 |e} |
| ha LPled wwedlpoatine fran, |
SSS Shic Swope altheata)

Qt Tam,
iy’

  

 

 

   
 
 

 

Wing galls ak SS

yp Lek

 

 

  
 
SS

: o (ane Seal bn Tahhy Th |

    

 
    

—— a pasa Ios vba *
— | 20/40 BP.a+ wala oposttin: a" |
— - ~Blis. ard. Siw. Stihl as nsert ie hat

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
| July Qe Sudan
_ i\ __f\

O O ee
—_|T got fo early Yodan 1POa),. =

he

 

 

 

@

SKS was up Walfna QP curstted a.
roti a Wated, for WW A Ho Cds hrs Brod,

ThA he: Ueerd— Yo he Showy, ~thad eau
2 Sow of clean olothe, Dysh dPapere [plfna
Mb Bhane,

 

 

 

 

 

 

b
“et

movit, “Suse wid Fun. FU liseohd to ar Ke.
Kin ahd thoy Cian Shia took. hts Lanohy
ye Lb a ew yowlusg

a

Wife Conk2es gt La —

 

 

 

 

Fouls at f. IED yp,

~d

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

rly fe Sm Midane

ee

tT atom ovonuel) non, Shis* had

. Cob ouste Coo Aga?ine wes “ant

put awe who CL LC Sho Le.
= Wubst aESES duane

 

SUP Seamed Ke. Duh

 

 

—

bile Pate) extie. oben, Wes shove, £

Pp dhangd Ye balls Datrige Lat

HN So SQV
—~TFaale ay

 

 

 

| gia Look Wenasto. ninis, DM 6 wlll.
atl

tis, CXeomd Clis aPrec. chai.

 

Vacuueb» Trorhe lard down, a=

a ecg
A059 | 110-0, Shis gut a.

   

 

 

Oi He ash ted [Ply Colac for sve Ks

 

howe a dur Lusaola exis a VSSpun Urs "F350 ok!

 

Ala Ak, aupearat S225, ablov Fat Bua

 

 

Qperfvo, ois at ES

bellnwy novalle _
no ae Saat Pie tok anop Wk

Piso Spe he TD browse Sirn Pov dessert

 

 
_———_______|

 

Duly om Tues Gan 7
—_o 38

tt LOS FS a. ais Wa
: his S bai. Jonny.
none Vv PS wiles then 2 pane APur

1 way. aptly be oot a Brows a POO.
Nos Cuncese Pal Kalmoads Jo SPX xX cloatr

 

 

 

 

Uh & latin. Veeuumed 2 ~tork ou Wie

 

—t1Voshex~Shis cyanka fast veer of todas

 

Toolkk Is [wre «Sis at] 4B pw,

Fike. Some. Lag , she pLALte? ox CEDLUES

otdey. Phat IB nod vpghofba G Qu

WirhuseS Sac BP ANov winds. Woy. low)
BH 5¥ € DoE Loa wht.

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Sul DG
—— :
Pat hw, at FUBSa wy. Took BP (3¢/73_ |
SE EW ge Shis sace_ he ear Lt so , a
_ box8) last wralch, Ti, Ye took wos ie |
prow tec ey wdrown’ Shis Ce lies Casa Best aj
round 10) dais T Loced Hie, SUS Yds tao &
tov He weak, AY Sreclelists ShRs tork a =
Ah owey A Aad Jobe OL, Cit toud> od lea 1, ClaMe®
Then laid Lown bor Ke Cr UED, Gof Rask _
UP ox took Vine ; ae Avonnd, IQoww)
De Wi Qi tod eS Ns ae Ais luicob at at
2D-Daing Wren vod took. out Hy fast, A
Cleaned) but heGlovey Cov tvou the Heit +

 

——

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

  
   
    

 

 

 

 

— +H — a — : —
pA gh have, art [D2 50am, Shis* was.
ta Wed fe ese ial

 

= = 120 ae rx Qi>. uct at Bok I a ,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a | pts a Dae. He: Sook. onli. BXs
OT Aba He had ab Se adap)
= | wwe, bebe that bePone. pseu 4
pod) vot Ka Vlow, gat Ch — |
ae Core, Veh wag _| | te x ph: oA Th
Ah allay twashtu ASS coynDnrlov. wi i
a Covert gould Wdan, Oho, 2 eo-osb
coe \Prouramned Yoo Poy. top Ch od Ps i
lL Sip Cun, Clue o ner Ate Someta)
ee h- Lom, “Teak XPP_ prop fila
a Showed liu. Walk ¢ [ile “Ragsea hy
5 X did) stomach  Qevesses ww keg |
Ls Be Wok hig Juwek eile at S05)
a Shis ale hfs Tagh ae
— 1 aas.

— |

 

 
 

ZL ant hore, Abort ‘De A" vad, Shin was

_ on She Cony! OKO. Helped! hi us Ue. A hen
OLS in Hay ane. whl T Laswell | 2

Blac Sin SU tho, hat hioayh Ti

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 
  
  

—___Hhocbaliomne GE Bhs no
Cae, hi down elatles < [6iPmue

 

 

   

zi _|
Nake OS howey |

ON
t

 

 

 

 

 

 

 

 

 

 

 

 

“Tana Yo

ioe :

    
       

WW Aaa Naked Slab, Car how up 6 Geo,
les Lusgle sis “out is

for:

 

LFOp
-—

 

 

 

 

 

 

 

 

 

 
 

uly ID Mond ax. | |
= Oy a
= Oay hove ayourd) |) g, wa Pt Wao —

an We mavetuk, Shis, Was fu Ye bed). (spo) _
Ye wal.) Ne Lar. LP hel ped Nu to Yo, bw horn

angen on Det a. Ae He heh a 200 See Pron
__ hee BK Shower, While ho was dius

 

 

 

 

 

 

 

 

 

 

 

Chis busives,
TE Ae Cuvtare it the bed your ad bo
Ieypulon eee ua Che, wal le tfdo- Shaw

 

 

 

 

 

 

nt tha oels SES BP | D5 pun, Shs leo
es Veuuoly Bild atl] un] OY So, No Shaye vodka | |
Np | Gundsvc, Shee" ave Sdine Vite 7 CED 2.

lad Bran cul Les. Wes saged his Refs DE. |
Lows ciseS 5 TA the. bo df A, Shire ould Shing “~~ Va e ;

 

 

 

 

 

 

 

 

__ lata: £0 Pine be, ate a [Ele Ay AA jh
bes teat sells SoZ L ordbued Lowe PiZZo |

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— il Thess
T JT got Hans cdl tt iss
Re aude 3 2.0 j
os x Sank a then nel, woo. clots
oe hon Rradh CED gtk be at Ue vost ob
ses byoaieel, ) he hed we
oo BD len diy MON09 AL he = ai Waal.
_ am Mowe DS. “ LRP NOD | LEW
oo Tork [lunch orlls_avrwd |? Deus
—; lad dowu_a Qu wivabs,

 

 

 

 

'
~~ | _
|
—+__ |
ane |
I —
— |
. en

 
 

 

 

 

 

 

 

 

 

_ Wel) TP. agri -hone oa few pduukes Abdo tL.
__ SSS had filo, eehood Dist of Re daske

 

 

WO. Det he pas ak “taowle won lad
Tow ottn oir tke weet do IS doom

 

i,

butle, Aud show 90T 4p onWwd) ho *0-Vale, a

Shere fer had” cleon alavled o Cuoh diaper _|
Favt [of so veg Re” hawPue $d wpagh les ff
Fac a Arehe [geo peo)

  

 

q
EsnaplPod) You aotee Chet, Got Shis ap Pinu a hap |

   

 

 

 

 

 

 

L— 1:15 He 3 | aud) tonic ve a sillsl :

 

 

 

 

 

Boia Gornd 2Olw.so. BP p02 LY¥o[z6, =

 

Con Duck ab Pom, Yo Ln bode

 

 

tex Ye week. ' IBS YVosk Ufo
Mud gt Zes5 2 ao hed o the
===" ono na re. . ae i

 

 

————-___

 

 

 

 

 
Sug La, Aledvesd aye .
—__ or ()
Well. os Pow iuues alta

 

 

 

 

+e} oO

Ske had ‘lon oe hood Byst of de A.
NOOR , Bethe vn. ok. “Haquele Sf lave)
Plows hot Ve Hee Wweret do I down.

 

  

- balele eae 49 avons) aos +0 Vek,
Shodev, Pe, had gloay clotted oc -ueah 4?

Sept lin tpbaseg Bo hague Yo waek i
ease JA) La, ud 2 Aipt< [poo peo) |
Valiaied) & fold pyle he We |
a cpollog Phere, Gat Shes ap Yinw a ap I
Rod aud) “toric biel Tul ofl sh

 

 

 

 

 

 

B12 Gioiad [aD so, BP wes /Yd/ze |
Or Li OD pi. a fl

 

Cae a Tis Vod2

 

he Vie _aseo K. i Yok 4Po
eds, \ fas oh alse fed 2 Uthe
——— PrN

 

Eng Ma, oo |

 

 

 

 

 

 

 

 
 

-— — we SJ —

 

a | when Wo wh, 10! ‘30a, Wie Heap d)
a ma Hud UW Was sandfue. wai Ps

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— Sar thon fo pple ts Botv. Come? &Shis NI
ae had p WK) Pr A pyecarFoys
— bh, PRE a dT bee. fy _
= Wot, tle. Apeeaied Jo be wr recbosiue « ash _
7 ueallta, Ne» Gould. eT at
= ZT abo Vipia S- hin pe dead nea
— Bouds cou Dou hfs afiwane Non Real) he
—___wxs a a fb a ShStpudee T6ek BPs

 
   

ee ea [on] fy adliles ley Pe Load
2 SRimir~ COU Ln Re , We, Lat 3 Wun dwn to wost- | pe.
— ie Re ae tev about 2 owes, F lo jgel Wu up be

 

 

 

 

 

_ Leip. bud ddd aalile, 7 vidual awanld he.
_ Weis wert Yo Ware Aspe spa AT pud Cheng.
= (wba. Shy his Hoe | woh pil rit gt H|Op.m,

 

 

 
